


Exhibit 10.83

 

16th December 2009

 

VIRGIN ENTERPRISES LIMITED

 

and

 

VIRGIN MEDIA LIMITED

 

--------------------------------------------------------------------------------

 

TRADE MARK LICENCE

 

relating to use of the “Virgin” trade marks

in respect of business communications services

 

--------------------------------------------------------------------------------

 

Arnold & Porter (UK) LLP

(ref: RKD/JBM/16100.016)

Tower 42

25 Old Broad Street

London

EC2N 1HQ

 

Tel. 020 7786 6100

Fax: 020 7786 6299

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

 

DEFINITIONS

1

 

 

 

 

2.

 

ACKNOWLEDGEMENTS

11

 

 

 

 

3.

 

GRANT

12

 

 

 

 

4.

 

PAYMENT OF ROYALTIES

20

 

 

 

 

5.

 

CONDITIONS OF USE

23

 

 

 

 

6.

 

TRADE MARK PROTECTION

26

 

 

 

 

7.

 

DEALINGS

28

 

 

 

 

8.

 

INDEMNITY, WARRANTIES AND LIMITATIONS OF LIABILITY

31

 

 

 

 

9.

 

TERMINATION AND EFFECTS OF TERMINATION

33

 

 

 

 

10.

 

INFRINGEMENTS

41

 

 

 

 

11.

 

CONFIDENTIALITY

43

 

 

 

 

12.

 

NOTICES

44

 

 

 

 

13.

 

FORCE MAJEURE

45

 

 

 

 

14.

 

GENERAL

46

 

 

 

 

SCHEDULE 1

50

 

 

Part A - Virgin Marks

50

 

 

Part B - Virgin Signature

51

 

 

SCHEDULE 2

52

 

 

Part A — Domain Names

52

 

 

Part B - Names

52

 

 

SCHEDULE 3 - Service Levels

53

 

 

SCHEDULE 4 - Existing Rights Of Licensees

58

 

 

SCHEDULE 5 - Use Of “Virgin” Or “V” By Themselves

60

 

 

SCHEDULE 6 - TM Guidelines

61

 

i

--------------------------------------------------------------------------------


 

THIS DEED is dated 16th December 2009

 

BETWEEN:

 

1.                                       VIRGIN ENTERPRISES LIMITED (Company
Number 01073929) a company incorporated in England whose registered office is at
The School House, 50 Brook Green, London W6 7RR (“VEL”); and

 

2.                                       VIRGIN MEDIA LIMITED (Company Number
2591237) a company incorporated in England whose registered office is at 160
Great Portland Street, London W1W 5QA (the “Licensee”).

 

RECITALS

 

A.                                   VEL is the legal and beneficial owner of
the Marks (as defined below).

 

B.                                     The Licensee and members of the Virgin
Media Group (as defined below) have been licensed to use the Marks pursuant to
the Virgin Media Consumer Licence (as defined below).

 

C.                                     VEL has agreed to grant the Licensee and
members of the Virgin Media Group a licence to use the Marks in the form of the
Names in relation to Business Communications Services (each as defined below) on
the terms and conditions of this Deed.

 

THE PARTIES AGREE AS FOLLOWS:

 


1.                                      DEFINITIONS


 

1.1                                 In this Deed, the Recitals above and the
Schedules to it, the following terms shall have the following meanings:

 

“Accounting Standards” means in conformity with United States Generally Accepted
Accounting Principles or any generally accepted and applicable accounting
standards used by Virgin Media Inc. from time to time;

 

“Affiliate” means with respect to any person, any corporation, company,
partnership or other organisation which directly or indirectly is within the
Control of such person or over which such person has Control or is under common
Control with such person or over which such person has an option to acquire
Control or common Control;

 

“Ancillary Services” means, subject to the presently existing and exclusive
rights of existing licensees of VEL (as listed in Schedule 4), any services,
software applications or facilities (including Associated Facilities) which are,
from time to time, whether now or in the future:

 

(a)                                              reasonably ancillary to the
provision of Business Communications Services to Business Customers; or

 

(b)                                             equivalent to those ordinarily
provided from time to time by third party providers of services equivalent or
substantially similar to Business Communications Services and offered in
conjunction with or as part of those Business Communications Services; or

 

(c)                                              offered in conjunction with or
as part of the Business Communications

 

1

--------------------------------------------------------------------------------


 

Services and approved by VEL in advance in writing (such approval not to be
unreasonably withheld, conditioned or delayed),

 

but excluding Bundled Services or Partner Services (which are the subject of a
separate grant of rights under this Deed);

 

“Annual Report” means Virgin Media Inc.’s financial report to the SEC in respect
of each Financial Year on Form 10-K pursuant to the Securities Exchange Act of
1934 and any replacement or equivalent report so filed with the SEC;

 

“Associated Facilities” means facilities which are generally non-customer facing
and which are required for use in association with the use of a Communications
Network or Business Communications Services or are required for the purpose of:

 

(a)                                              making the provision of that
network or service possible;

 

(b)                                             making possible the provision of
other services provided by means of that network or service; or

 

(c)                                              supporting the provision of
such other services;

 

“Base Service Levels” means the levels of customer service and complaint
handling set out in section 1 of Schedule 3;

 

“Bundled Services” means a package of products or services incorporating one or
more Business Communications Services offered together with third party or non
“Virgin”-branded Business Communications Services and/or products or services
reasonably ancillary or complementary to Business Communications Services;

 

“Business Communications Services” means communications services, or access to
such services, consisting in or having as their principal feature the conveyance
of messages, information or signals by means of a Communications Network. For
illustrative purposes only and without prejudice to the generality of the
foregoing, the types of services contemplated at the Commencement Date include
the following:

 

(a)                                              broadband and internet access
services (which, for example, includes email/web mail, email addresses, instant
messaging, electronic messaging, provision of webspace, web-hosting,
voice/video/data services transmitted over internet protocol), managed internet
access (being dedicated internet leased line services);

 

(b)                                             television or radio access
services;

 

(c)                                              telephone services (which, for
example, includes business phone lines (including standard business phone lines,
special rate phone services, and indirect access via third party service
providers), wireless, Mobile Radio Telecommunication Services, data and text
services (including SMS), telephone and internet conferencing, ISDN services,
managed voice services, hosted call management services for contact centre
operations, remotely hosted central exchanges (commonly known as Centrex) and
inbound and outbound voice services, number transfer services, number
translation and/or number identification services); and

 

(d)                                             data transmission services
(which, for example, include converged voice, data and video solutions,
“point-to-point” and “any-to-any” network

 

2

--------------------------------------------------------------------------------


 

connectivity solutions, leased lines, Ethernet, IP virtual private networks,
wide area networks and value added applications and services and application
hosting);

 

howsoever and in each case above including:

 

(a)                                              professional services related
to the above (which, for example, includes project management, performance
management and reporting, business services relationship management, consultancy
and training);

 

(b)                                             the assessment, design,
installation, provision, maintenance, support and/or management of any of the
above, whether by means of a Communications Network or otherwise;

 

(c)                                              the following services that are
a feature of or are ordinarily provided in conjunction with any of the above:
directory enquiries, virus scanning, spam filtering and managed internet
security services (including managed firewalls, managed authentication services
for remote users), registration and/or provision of domain names and the
provision of IP addresses;

 

(d)                                             as any of the above may be:

 

(i)                                                                        
received or accessed; and

 

(ii)                                                                     
created, developed or may converge from time to time,

 

whether with a technology or method now in existence or subsequently developed,
created or invented;

 

“Business Day” means any day (excluding Saturdays and Sundays) on which banks
generally are open in London for the transaction of normal banking business;

 

“Business Customer” means any person who has contracted with any member of the
Virgin Media Group for the provision of Business Communications Services either
on its own behalf or on behalf of any other person (excluding any: (a) consumer
and/or small business user who works at or from home; and (b) SME, in each case
who receives services (or who would be entitled to receive services) from the
Virgin Media Group pursuant to the Virgin Media Consumer Licence), where such a
person includes, without limitation, a third party Mobile Radio
Telecommunication Service provider, internet service providers and other network
providers;

 

“Business Revenues” means the amount of revenue relating to the Licensed
Activities reported in Virgin Media Inc.’s statement of operations contained in
its Quarterly Report or its Annual Report, as appropriate;

 

“Chief Marketing Officer” means the person appointed pursuant to clause 5.10 of
the Virgin Media Consumer Licence or such other person as may be agreed in
writing between the parties from time to time;

 

“Commencement Date” means the date of this Deed;

 

“Communications Network” means a system or systems for the conveyance of
messages, information or signals serving for the impartation of anything
including Content between persons, between a person and a thing or between
things or for the actuation or control of apparatus, and the apparatus, software
and data comprised in

 

3

--------------------------------------------------------------------------------


 

such system or systems, comprising:

 

(a)                                              fixed line connections (e.g.
copper wire, coaxial cable, fibre optic cable and/or dark fibre); and/or

 

(b)                                             non-fixed connections using any
part of the electromagnetic spectrum (e.g. satellite, digital terrestrial,
analogue terrestrial, DAB, DVB-H, GSM, GPRS, WIMAX, WIFI, microwave), and

 

howsoever in each case as such system, systems or connections may be created,
develop or converge from time to time, whether with a technology or method now
in existence or subsequently developed, created or invented;

 

“Content” means any content or material conveyed or generally intended to be
conveyed via a Communications Network including text, speech, music, sounds,
visual images or data of any description or any combination of the foregoing,
but excluding any message, information or signal used for the actuation and
control of the apparatus comprising a Communications Network or for the routing
of any message, information or signal within a Communications Network;

 

“Control” is to be construed in accordance with section 416 of the Income and
Corporation Taxes Act 1988 and “controlling” and “controlled” shall be construed
accordingly;

 

“Core Equipment” means any hardware, equipment, device or accessory (whether now
in existence or which may from time to time be created or developed, or as such
equipment, devices or accessories converge or become multi-purpose) which
either:

 

(a)                                              is primarily intended for the
provision, delivery, reception, access or use of Business Communications
Services (including mobile handsets, SIM cards, Data Cards, telephone handsets,
modems, routers, cables, CCTV cameras and webcams), but excluding, save to the
extent that they fall within sub-paragraph (b) of this definition, personal
computers; or

 

(b)                                             has, as an included feature, the
capability to provide, deliver, receive, access or use the Business
Communications Services provided by the Virgin Media Group (including via a
built-in decoder, receiver or internet protocol connection), provided that the
Virgin Media Group is thereby facilitating access to its Business Communications
Services in preference to those of a third party;

 

“Customer Loyalty Service Levels” means the customer loyalty measures set out in
section 3 of Schedule 3;

 

“Data Cards” means data communications cards for use in conjunction with mobile
handsets, laptop computers or other portable computing and communications
devices which allow or enable access to the internet, access to email services,
remote access to private computer networks, fax services, instant messaging and
text messaging services and other communications services through 3G, 2.5G,
GPRS, HSCSD or wireless local area networks or similar;

 

“Direct Sales Channels” means sales methods consisting of face-to-face, on-line,
internet, mail-order, telesales and all other forms of direct or distance
selling methods;

 

4

--------------------------------------------------------------------------------


 

“Domain Names” means those domain names listed in Part A of Schedule 2 (subject
to the limitations set out therein) together with any additional domain names
registered in accordance with clause 6.3;

 

“Extra-Territorial Services” means Business Communications Services provided
outside the Territory as an incidental part of any Business Communications
Services provided inside the Territory;

 

“Fair Market Value” means the value calculated on a fair market value basis that
a willing buyer, contracting with a willing solvent seller, with neither being
under a compulsion to transact, would pay for the Marks, with both the buyer and
the seller being reasonably cognisant of all relevant factors and circumstances
and in circumstances where both are seeking to protect their maximum economic
self interest;

 

“Financial Year” means the period of twelve months ending on 31st December or
such other financial year as Virgin Media Inc. shall adopt from time to time;

 

“Fit and Proper Person” means a director who:

 

(a)                                              has not at any time been
disqualified by a court from acting as a company director, including a
disqualification made pursuant to the Company Directors Disqualification Act
1986; and

 

(b)                                             is not an undischarged bankrupt
or a person in respect of whom a bankruptcy restrictions order is in force;

 

“Force Majeure Event” means any of the following:

 

(a)                                              acts of God, flood, earthquake,
lightning, epidemic, riots and insurrection, war, terrorism, fire, embargos,
third party labour or industrial disputes, judicial or government action and
acts of civil or military authority, compliance with any law or governmental
order; and

 

(b)                                             accidents, breakdown or
malfunction of plant or machinery, computer virus or similar, sabotage or
malicious damage, in each case, to the extent that such event is not within the
reasonable control of a party and where that party has taken reasonable steps to
prevent the occurrence of such event in accordance with current good industry
practice;

 

“Holding Company” means any parent undertaking as defined in Section 1162 of the
Companies Act of 2006, save that reference to an undertaking shall be deemed to
include an undertaking registered in an overseas jurisdiction;

 

“Intellectual Property Rights” means all rights in or in relation to any and all
patents, utility models, trade and service marks, rights in designs, get up,
trade, business or domain names, copyrights, moral rights, topography rights
(whether registered or not and any applications to register or rights to apply
for registration of any of the foregoing), rights in inventions, know-how, trade
secrets and other confidential information, rights in databases and all other
intellectual property rights of a similar or corresponding character which may
now or in the future subsist in any part of the world and any rights to receive
any remuneration in respect of such rights;

 

“Insolvency Event” means any of the following events unless remedied or set
aside

 

5

--------------------------------------------------------------------------------


 

within thirty (30) days of such event in respect of a party:

 

(a)                                              the passing of a resolution for
its winding up or where a court of competent jurisdiction makes an order for a
party to be wound up or dissolved or a party is otherwise dissolved except for
the purposes of a solvent reconstruction, reorganisation, merger or
consolidation;

 

(b)                                             where an administrator or
receiver is appointed or an administration order is made or an administrative
receiver is appointed or an encumbrancer takes possession of or sells the whole
or part of a party’s undertaking, assets, rights or revenue;

 

(c)                                              where either party is unable to
pay its debts within the meaning of section 123 of the Insolvency Act 1986;

 

(d)                                             where either party enters into a
scheme of arrangement, composition or voluntary arrangement in satisfaction of
its debts with its creditors; or

 

(e)                                              any event analogous to any to
the above occurs in any relevant jurisdiction;

 

“Licensed Activities” means the activities described in clause 3 and carried out
under the Marks;

 

“Licensed Business Revenues” means Business Revenues less (to the extent not
already deducted in the calculation of Business Revenues):

 

(a)                                              value added tax, sales tax,
excise duties and equivalent taxes and duties; and

 

(b)                                             bad debt expense in accordance
with Accounting Standards (save that such deduction shall not exceed 4% of
Licensed Business Revenues);

 

(c)                                              revenues accruing to the Virgin
Media Group from sales or activities within the Virgin Media Group (including
intra-group revenue and internal re-charges not constituting Licensed Revenue or
Licensed Content Revenue (both as defined in the Virgin Media Consumer
Licence));

 

(d)                                             ordinary course zero-margin
bilateral voice and data minute swaps between members of the Virgin Media Group
and third party operators of Communications Networks;

 

(e)                                              any revenues accruing to the
Virgin Media Group from activities carried out other than pursuant to the Marks
which have been included in Business Revenues; and

 

(f)                                                any revenues accruing to the
Virgin Media Group from activities carried out pursuant to the Marks which are
properly included in Licensed Revenues (as defined in the Virgin Media Consumer
Licence), Licensed Content Revenues (as defined in the Virgin Media Consumer
Licence) or which are otherwise properly accounted for under the Virgin Media
Consumer Licence;

 

“Marks” means the Virgin Marks and the Names, each as updated from time to time,
together with such other trade mark applications which may be made by VEL after
the date of this Deed in respect of the Licensed Activities and any resulting
registrations;

 

6

--------------------------------------------------------------------------------


 

“Minimum Term” means a period of three (3) years from the Commencement Date;

 

“Mobile Accessories” means products (excluding Core Equipment) primarily
intended for use in conjunction with Core Equipment relating to Mobile Radio
Telecommunication Services (for example, mobile handset chargers, mobile
telephone cases, in-car accessories, Bluetooth headsets and mobile card
readers/writers);

 

“Mobile Devices” means portable devices capable of playing, receiving, storing
or recording data, provided the device is primarily intended for use in
conjunction with Core Equipment relating to Mobile Radio Telecommunication
Services;

 

“Mobile Radio Telecommunication Services” means Business Communications Services
designed or adapted to be used in motion consisting of the conveyance of any
message, information or signal through the agency of wireless telegraphy;

 

“Names” means: (a) the names listed in Part B of Schedule 2 (as amended from
time to time in accordance with clause 3.17); and (b) any other names comprising
of “Virgin” (whether as a name or in the form of the Virgin Signature) always
used in conjunction with and always in front of any word or words which is or
are suitable to describe or denote the Licensed Activities, such additional word
or words to be approved by VEL in advance in writing (such approval not to be
unreasonably withheld, conditioned or delayed);

 

“Other Email Services” means the provision of an email address together with an
individual subscriber address facility to enable email communications including
the word “Virgin” to:

 

(a)                                              staff of the Virgin Group or
staff of a Virgin Company in the ordinary course of their business;

 

(b)                                             the customers of or subscribers
to a service or business provided by any Virgin Company solely for the purpose
of communicating with other subscribers or customers of such Virgin Company or
such Virgin Company itself as an ancillary or incidental part of such service or
business not attracting additional payment including, by way of example, dating
services and internet auctions; or

 

(c)                                              the customers of or subscribers
to a service or business provided by any Virgin Company as an ancillary or
incidental and minor part of that service or business not attracting additional
payment to enable email communications by and to such customers or subscribers,

 

provided that such Virgin Company may not provide any other Business
Communications Services under the Marks, unless otherwise permitted under the
terms of this Deed, without the prior written consent of the Licensee;

 

“Other Equipment” means any equipment, device or accessory (other than Core
Equipment) capable of use with or complementary to the provision, delivery or
use of the Business Communications Services but not branded with the Marks;

 

“Other Webspace Services” means the provision of a URL for webspace to the
customers of or subscribers to a service or business provided by any Virgin
Company solely for the purpose of communicating with other subscribers or
customers of such

 

7

--------------------------------------------------------------------------------


 

Virgin Company or such Virgin Company itself as an ancillary or incidental part
of such service or business not attracting additional payment including, by way
of example, dating services and internet auctions, provided that such Virgin
Company may not provide any other Business Communications Services, unless
otherwise permitted under the terms of this Deed, without the prior written
consent of the Licensee;

 

“Partner Services” means the provision of access by means of any Business
Communications Service, in conjunction with or as part of the Business
Communications Services, to any products or services of a third party, subject
to the provisions of clause 3.5;

 

“Permitted Email Address” means any email address in any form incorporating the
Domain Names or the Names;

 

“Permitted Third Party” has the meaning given to it in clause 7.1(b);

 

“Permitted Webspace Address” means a URL for webspace provided to Business
Customers in any form incorporating the Domain Names or the Names;

 

“Quarter” means each period of three months ending on 31 March, 30 June, 30
September and 31 December;

 

“Quarterly Report” means Virgin Media Inc.’s financial report to the SEC in
respect of each Quarter on Form 10-Q pursuant to the Securities Exchange Act of
1934 and any replacement or equivalent report so filed with the SEC;

 

“Roaming Services” means services comprising a facility enabling a user of any
mobile communications network (other than the network that has allocated the
user’s international mobile subscriber identity number or equivalent number) to
obtain access to any Mobile Radio Telecommunication Services;

 

“RPI” means the United Kingdom retail prices index (all items) as published by
the Office for National Statistics (or by any government department or other
body upon which duties in connection with such index devolve) or other official
cost of living index published in place of that index and which most nearly
represents the current basis of calculation of such index;

 

“Royalties” means the payments described in clause 4;

 

“Royalty Commencement Date” means 1 March 2010;

 

“Sales Channels” means Direct Sales Channels and all other forms of sales routes
(excluding the Licensee’s own retail stores, save for any referrals resulting
from the operation of the Virgin Media Consumer Licence), where such other forms
of sales routes may include third party sales routes;

 

“SEC” means the US Securities and Exchange Commission or its replacement or
successor body;

 

“Securities Exchange Act of 1934” means the Securities Exchange Act of 1934, as
amended from time to time, of the United States of America;

 

“Service Levels” means the Base Service Levels, Technical Service Levels and
Customer Loyalty Service Levels;

 

8

--------------------------------------------------------------------------------

 

 

“Site” means any of the Virgin Media Group’s internet sites using the Domain
Names;

 

“SME” means any small or medium-sized business, enterprise or company
(including, without limitation, partnerships and sole traders) that employs less
than 25 staff;

 

“Subsidiary” means any subsidiary undertaking as defined in Section 1162 of the
Companies Act of 2006 (as amended), save that reference to an undertaking shall
be deemed to include an undertaking registered in an overseas jurisdiction;

 

“Substitute Annual Report” has the meaning given to it in clause 4.11;

 

“Substitute Quarterly Report” has the meaning given to it in clause 4.11;

 

“Technical Service Levels” means the technical performance measures set out in
section 2 of Schedule 3;

 

“Term” means the term of this Deed which is to be a period starting on the
Commencement Date and ending at midnight (GMT) on 2 April 2036, unless
terminated earlier in accordance with this Deed;

 

“Territory” means the United Kingdom of Great Britain and Northern Ireland, the
Republic of Ireland, the Isle of Man and the Channel Islands;

 

“TM Guidelines” means the “Virgin” guidelines for the usage of the Marks by
members of the Virgin Media Group as supplied by VEL to any member of the Virgin
Media Group pursuant to the Virgin Media Consumer Licence (being the Virgin Red
Book and the Virgin Brand Book) and the direct selling and offshore outsourcing
policies set out in Schedule 6, as amended or updated by agreement in writing of
the parties from time to time;

 

“Viewdata” means the combination of: (a) the B2B communication platform commonly
known as “Viewdata”; (b) the B2B communication service currently called
Traveleye and Endeavour; and (c) a B2B payment system, in each case
substantially as they exist as at the Commencement Date, that together enable
travel agents to search, book and pay for travel related products directly with
tour operators and other travel providers only using Content provided by such
tour operators and other travel providers;

 

“Virgin Company” means any person (other than any member of the Virgin Media
Group or any other company licensed under the terms of this Deed) which has been
authorised to use the name “Virgin” or the initial “V” whether alone or in
conjunction with any other word, name or mark from time to time;

 

“Virgin Group” means:

 

(a)                                              VEL and any company which is a
Holding Company of that company or a Subsidiary of that company or a Subsidiary
of such Holding Company; or

 

(b)                                             any undertaking which is under
the Control whether directly or indirectly of any person mentioned in (i) to
(v) below or any combination of them:

 

(i)                                                                        
R.C.N. Branson (the “Individual”) together with the trustees of any settlement
created by the Individual;

 

9

--------------------------------------------------------------------------------


 

(ii)                                                                      any
spouse of the Individual, or any child or remoter issue of the Individual’s
grandparents and any spouses or such child or remoter issue;

 

(iii)                                                                   the
trustee or trustees for the time being of any settlement made by any person
mentioned in (ii) above acting within that capacity;

 

(iv)                                                                  any
personal representative of the Individual acting within that capacity; or

 

(v)                                                                     any
person acting as bare nominee for the Individual or any of the persons mentioned
in (i) to (iv) inclusive above;

 

“Virgin Marks” means the registered trade marks and trade mark applications
listed in Part A of Schedule 1 and the Virgin Signature (including the logo set
out in Part B of Schedule 1) as updated from time to time;

 

“Virgin Media Consumer Licence” means the trade mark licence between the
Licensee and VEL, dated 3 April 2006, as amended from time to time;

 

“Virgin Media Group” means the Licensee and any undertaking which is a Holding
Company of that undertaking or a Subsidiary of that undertaking or a Subsidiary
of such Holding Company;

 

“Virgin Media Inc.” means the ultimate Holding Company of the Licensee from time
to time or, in the circumstances described in clause 4.11, shall have the
meaning set forth in that clause;

 

“Virgin Signature” means the “Virgin” signature and the signature marks set out
in Schedule 1; and

 

“Vouchers” means any payment or replenishment service, facility or method in
card and electronic form (including top up cards, pre-paid cards, electronic top
up and ATM/SMS top up) through which products or services relating to the
Licensed Activities can be purchased by Business Customers, but excluding gift
tokens or gift vouchers.

 

1.2                                 The headings in this Deed are inserted only
for the purpose of convenience and shall not affect the construction of this
Deed.

 

1.3                                 The Schedules form part of this Deed.

 

1.4                                 References to any statute or statutory
provision or order or regulation made thereunder shall include that statute,
provision, order or regulation as amended, modified, re-enacted or replaced from
time to time.

 

1.5                                 Words denoting the singular shall include
the plural and vice versa.

 

1.6                                 References to a party or the parties is to a
party or the parties (as the case may be) to this Deed and shall include any
permitted assignees of a party.

 

1.7                                 References to the masculine, feminine or
neuter gender respectively includes the other genders and any reference to the
singular includes the plural (and vice versa).

 

1.8                                 A person includes any individual, firm,
corporation, unincorporated association,

 

10

--------------------------------------------------------------------------------


 

government, state or agency of state, association, partnership, joint venture or
other entity (whether or not incorporated or having a separate legal
personality).

 

1.9                                 A person includes a reference to that
person’s legal personal representatives and successors.

 

1.10                           A company shall be construed so as to include any
company, corporation or other body corporate wherever and however incorporated
or established.

 

1.11                           Writing shall include any modes of reproducing
words in a legible and non-transitory form and “written” shall be construed
accordingly.

 

1.12                           References to “includes” and “including” shall
mean “includes without limitation” and “including without limitation”.

 

1.13                           Where any rights are stated as being licensed
under this Deed on an “exclusive” basis, it shall mean that only the Licensee
and members of the Virgin Media Group are permitted to use such rights and (for
the avoidance of doubt) VEL, any member of the Virgin Group and any Virgin
Company shall not be permitted to utilise such rights.

 


2.                                      ACKNOWLEDGEMENTS


 

2.1                                 The Licensee acknowledges:

 

(a)                                              receipt of the TM Guidelines;

 

(b)                                             that all rights in the Marks
belong to VEL;

 

(c)                                              save as expressly set out in
this Deed, that no member of the Virgin Media Group shall acquire or claim any
title to any of the Marks by virtue of the rights granted to them by this Deed
or through their use of the Marks either before or after the date of this Deed;

 

(d)                                             except in respect of trade marks
that are the subject of an assignment to and/or re-filing by Virgin Media
pursuant to clauses 7.5, 9.14 or 9.15 of this Deed, that all goodwill generated
or accrued by the use of the Marks by the Licensee and any other member of the
Virgin Media Group shall at all times be deemed to have accrued to VEL and the
Licensee shall, and shall procure that all other members of the Virgin Media
Group shall, if so requested by VEL, execute an assignment in favour of VEL of
any and all such goodwill; and

 

(e)                                              that it and the members of the
Virgin Media Group shall only use the Marks under this Deed in relation to 
products and services forming part of the Licensed Activities.

 

2.2                                 At VEL’s cost (except to the extent that it
specifically falls within the Licensee’s obligations under this Deed) the
Licensee shall do any act and execute and deliver any documents reasonably
required to give effect to clause 2.1.

 

2.3                                 The parties acknowledge that certain rights
and/or obligations under this Deed may overlap and/or conflict with rights
and/or obligations under the Virgin Media Consumer Licence.  For as long as the
parties to the Virgin Media Consumer Licence are the same as the parties to this
Deed (or: (a) in the case of the Licensee, they are a member of the Virgin Media
Group; or (b) in the case of VEL, they are a member of

 

11

--------------------------------------------------------------------------------


 

the Virgin Group), in the event of any such conflict or overlap and unless
otherwise expressly stated in this Deed, the parties agree that the provisions
of the Virgin Media Consumer Licence shall take precedence.

 

2.4                                 For as long as the parties to the Virgin
Media Consumer Licence are the same as the parties to this Deed (or: (a) in the
case of the Licensee, they are a member of the Virgin Media Group; or (b) in the
case of VEL, they are a member of the Virgin Group), the parties shall not be
permitted to take action under this Deed, if action is already being taken by
any party under the Virgin Media Consumer Licence in respect of the same matter
and in respect of the same Losses (as defined in clause 8.14).  For example,
under clause 7.5, the Licensee is granted certain rights in respect of trade
mark registrations for the Names which VEL chooses not to renew.  Similar rights
are granted to the licensee under the Virgin Media Consumer Licence.  To the
extent that the licensee under the Virgin Media Consumer Licence has exercised
its rights under the Virgin Media Consumer Licence, any identical rights granted
under this Deed shall not apply.

 

2.5                                 Nothing in this Deed amends the Virgin Media
Consumer Licence in any way or is designed or intended in any way to limit,
restrict or vary the rights already granted in the Virgin Media Consumer
Licence.

 


3.                                      GRANT


 

Exclusive Rights

 

3.1                                 In consideration of the Royalties and the
covenants and undertakings contained in this Deed, VEL hereby grants to the
Licensee and to all members of the Virgin Media Group for the Term with effect
from the Commencement Date the exclusive rights:

 

(a)                                              to use the Marks in the
Territory in relation to:

 

(i)                                                                         the
provision of Business Communications Services to Business Customers;

 

(ii)                                                                      the
branding (but not the manufacture) of Core Equipment and the provision of Core
Equipment branded with the Marks to Business Customers;

 

(iii)                                                                   the
Communications Networks required for the provision of the Business
Communications Services;

 

(iv)                                                                  the
provision and/or interconnection of Communications Networks, or any individual
part(s) thereof;

 

(v)                                                                     the
provision of site co-location services (which for example, includes the housing
of equipment for the provision of Business Communications Services and/or
Communications Networks); and

 

(vi)                                                                  offering
or making available any of the above to Business Customers or potential Business
Customers through Sales Channels;

 

(b)                                             to use the Names as part of its
registered company names and to use the

 

12

--------------------------------------------------------------------------------


 

same on headed notepaper and other corporate materials and communications which,
in the course of business, bear the company name and in relation to the
non-trading activities and securities listing of any member of the Virgin Media
Group and as may otherwise be required by law during the Term, provided that
when used as a company name such name is always followed by the relevant company
denotation (e.g. Limited) for the relevant type of company and jurisdiction;

 

(c)                                              subject to clause 3.3(c) below,
to use the Names throughout the world;

 

(d)                                             subject to clauses 3.3(a) and
3.3(c) below, to use the Domain Names;

 

(e)                                              to use the Names in the
Territory on or in relation to advertisements, sponsorship, promotional
brochures, other materials and magazines (in or on any media) in relation to the
Licensed Activities to the extent of the rights granted exclusively under this
clause 3.1.  The parties recognise that there may be incidental advertising,
sponsorship or promotional activities undertaken outside the Territory by the
Licensee, members of the Virgin Media Group or Permitted Third Parties which are
aimed at Business Customers or potential Business Customers (except in the case
of Roaming Services) inside the Territory and which relate to the Licensed
Activities provided within the Territory (provided that nothing in this clause
shall prevent other VEL licensees conducting similar activities inside the
Territory under provisions equivalent to those found in this clause 3.1(e));

 

(f)                                                to use the Marks in relation
to the provision of Roaming Services provided to Business Customers outside the
Territory and non-Business Customers (other than Customers as defined under the
Virgin Media Consumer Licence) inside the Territory, subject to the right of any
other entity which is licensed by VEL to use the name “Virgin Mobile” outside
the Territory to provide services equivalent to the Roaming Services to that
entity’s customers outside that entity’s licensed territory and to non-customers
within its licensed territory; and

 

(g)                                             to use the Marks in the
Territory on or in relation to Vouchers in respect of the Licensed Activities
under this clause 3.1.

 

Non-Exclusive Rights (except in respect of the Names which is exclusive)

 

3.2                                 In consideration of the Royalties and the
covenants and undertakings contained in this Deed, VEL hereby grants to the
Licensee and to all members of the Virgin Media Group for the Term with effect
from the Commencement Date the following non-exclusive rights (except that this
grant is exclusive in relation to the use of the Names in the Territory):

 

(a)                                              to use the Marks in the
Territory in relation to Ancillary Services;

 

(b)                                             to use the Marks in the
Territory in relation to Bundled Services;

 

(c)                                              to use the Marks in the
Territory in relation to Partner Services;

 

(d)                                             to use the name “Virgin” as part
of its registered company names and to use the same on headed notepaper and
other corporate materials and communications which, in the course of business,
bear the company name

 

13

--------------------------------------------------------------------------------


 

and in relation to the non-trading activities and securities listing of any
member of the Virgin Media Group and as may otherwise be required by law during
the Term, provided that when used as a company name such name is always followed
by the relevant company denotation (e.g. Limited) for the relevant type of
company and jurisdiction;

 

(e)                                              to use the Marks on or in
relation to the Site, advertisements, sponsorship, materials, promotional
brochures, other materials, magazines and the physical assets of members of the
Virgin Media Group and other materials used in each case in the ordinary course
of conducting and promoting the Licensed Activities;

 

(f)                                                to use the Marks in the
Territory in relation to promotional products (including those in electronic
form) which are incidental to the Licensed Activities provided that they are
normally distributed free by members of the Virgin Media Group in the Territory
and not by way of commercial or retail sale;

 

(g)                                             to use the Marks in the
Territory in relation to the sale and supply of:

 

(i)                                                                        
Other Equipment, unbranded Mobile Accessories, unbranded Mobile Devices and
unbranded Core Equipment; and

 

(ii)                                                                     
branded Mobile Accessories and branded Mobile Devices,

 

in each case via Sales Channels, provided that the sale and supply of unbranded
Core Equipment, Mobile Accessories, Mobile Devices, and Other Equipment is
ancillary or incidental to the sale and supply of Virgin Media Group’s Business
Communications Services and branded Core Equipment, branded Mobile Accessories
and branded Mobile Devices;

 

(h)                                             to use the Marks in the
Territory on or in relation to Mobile Accessories and Mobile Devices;

 

(i)                                                 to use the Marks in the
Territory on or in relation to Vouchers in respect of the Licensed Activities
under this clause 3.2;

 

(j)                                                 to use the Marks in the
Territory on or in relation to software applications specifically designed for
use with Core Equipment and/or Mobile Devices;

 

(k)                                              to use the Marks in the
Territory in relation to Viewdata.

 

Restrictions on the exercise of the rights granted pursuant to clauses 3.1 and
3.2

 

3.3                                 The following restrictions shall apply to
the exercise of the rights granted pursuant to clauses 3.1 and 3.2:

 

(a)                                              VEL recognises that members of
the Virgin Media Group may:

 

(i)                                                                         use
the Domain Names and forms of technology or media now in existence or developed
in the future that are or will be by their nature accessible worldwide,
including the internet and certain TV broadcasts (such as satellite) which have
a larger reach or footprint than can be contained by a territorial grant of
rights;

 

14

--------------------------------------------------------------------------------


 

(ii)                                                                     
provide remote access to any services forming part of the Licensed Activities to
Business Customers temporarily located outside the Territory;

 

(iii)                                                                   provide
any services forming part of the Licensed Activities from or at locations
outside the Territory into the Territory for the benefit of any Business
Customers inside the Territory (other than in the case of Roaming Services or
Extra-Territorial Services); and

 

(iv)                                                                  subject to
clause 3.3(b), provide Extra-Territorial Services to Business Customers,

 

and VEL acknowledges and agrees that such worldwide or extra-territorial reach
or remote access to the Licensed Activities shall not be considered a breach by
the Licensee or any member of the Virgin Media Group of this Deed provided that
the Licensee agrees that the Licensed Activities (other than the Roaming
Services and/or the Extra-Territorial Services) shall be targeted at Business
Customers within the Territory and that the Licensee shall not itself and shall
procure that no member of the Virgin Media Group shall actively solicit orders
from outside the Territory for any of the goods or services that are the subject
of such Licensed Activities to be supplied and/or provided outside the Territory
(other than Roaming Services and/or Extra-Territorial Services).  Where
practicable, the Licensee shall also include a statement in its user terms to
the effect that the Business Communications Services and the Licensed Activities
(other than the Roaming Services and/or the Extra-Territorial Services) are not
made available outside the Territory;

 

(b)                                             to the extent that the Licensee
provides any Extra-Territorial Services to Business Customers pursuant to the
operation of clause 3.3(a), such Extra-Territorial Services shall only be
permitted provided that they do not account for more than 3% of annual Licensed
Business Revenues or 3% of all physical sites to which the Licensed Activities
(taken altogether) are provided pursuant to the operation of this Deed from time
to time;

 

(c)                                              the Licensee acknowledges that
VEL may grant other parties rights to use the Virgin Marks (but not the Names
nor the Domain Names) outside the Territory in relation to activities similar or
identical to:

 

(i)                                                                         the
Licensed Activities (including Roaming Services or Extra-Territorial Services)
and may grant such rights using forms of technology or media developed in the
future that will by its nature be accessible world-wide, such that the Virgin
Marks may be accessible to persons within the Territory; or

 

(ii)                                                                      the
Extra-Territorial Services to such entity’s customers outside that entity’s
licensed territory and to non-customers within its licensed territory.

 

The Licensee agrees that the grant of these rights shall not amount to a breach
of VEL’s obligations under this Deed provided that (save in relation to Roaming
Services) VEL does not authorise these other parties to use the

 

15

--------------------------------------------------------------------------------


 

Virgin Marks to solicit orders or target customers within the Territory for the
goods or services that are the subject of the Licensed Activities to be supplied
and/or provided inside the Territory and where such orders originate from inside
the Territory; and

 

(d)                                             the Licensee and members of the
Virgin Media Group shall only use the Marks in the form of the Names and shall
not use the name “Virgin” or the “V” from the Virgin Signature by itself, except
in the following circumstances:

 

(i)                                                                        
those listed in Schedule 5;

 

(ii)                                                                      where
there are space constraints and where the Licensee has sought and obtained VEL’s
prior written consent (not to be unreasonably withheld, conditioned or delayed);

 

(iii)                                                                   where
the Licensee has sought and obtained VEL’s prior written consent (not to be
unreasonably withheld, conditioned or delayed); or

 

(iv)                                                                  as
otherwise permitted by the TM Guidelines.

 

Limitations on Bundled Services

 

3.4                                 Where members of the Virgin Media Group are
offering Bundled Services, the Licensee shall and shall procure that members of
the Virgin Media Group shall use its or their reasonable endeavours to ensure
that the use of the Marks in relation to the Bundled Services:

 

(a)                                              does not create the impression
that any of the Bundled Services are offered by members of the Virgin Media
Group on a standalone basis separate from Business Communications Services;

 

(b)                                             does not create the impression
that the relevant member of the Virgin Media Group is actually the provider
(otherwise as an intermediary or conduit) of the third party or non-”Virgin”
branded elements of the Bundled Services;

 

(c)                                              could not reasonably be
considered to result in customer confusion (regarding who is providing the third
party or non-”Virgin” branded elements of the Bundled Services); and

 

(d)                                             does not create the impression
that any third party services are branded with the Marks (unless the relevant
provider is a Virgin Company).

 

Limitations on Partner Services

 

3.5                                 Where members of the Virgin Media Group are
providing Partner Services, the Licensee shall and shall procure that members of
the Virgin Media Group shall use its or their reasonable endeavours to ensure
that the use of the Marks in relation to the Partner Services:

 

(a)                                              does not create the impression
that the relevant member of Virgin Media Group is actually the provider
(otherwise as an intermediary or conduit) of the Partner Services or any of the
goods or services which are subject of the Partner Services;

 

16

--------------------------------------------------------------------------------


 

(b)                                             could not reasonably be
considered to result in customer confusion (regarding who is providing the
Partner Services); and

 

(c)                                              does not create the impression
that any third party goods or services are branded with the Marks (unless the
relevant provider is a Virgin Company).

 

3.6                                 Notwithstanding the provisions of clauses
3.4 and 3.5, VEL confirms that in connection with provision of Bundled Services
and Partner Services, where the trade marks and trade names of third parties
appear along with or in association with the Marks, the Licensee shall be
entitled to provide registration and authentication services, billing and
payment services and customer and technical support using the Marks.

 

Limitations on Co-Branding

 

3.7                                 The parties acknowledge that the trade marks
and trade names of third parties and any member of the Virgin Media Group may
appear along with or in association with the Marks provided that:

 

(a)                                              such trade marks and trade
names are used to identify the products and services being offered or to
identify a trading entity;

 

(b)                                             such trade marks and trade names
are not used in combination with the Marks so as to form a new or composite mark
(other than as expressly permitted under this Deed) without the prior written
consent of VEL (such consent not to be unreasonably withheld, conditioned or
delayed); and

 

(c)                                              such trade marks and trade
names are not used in any manner which is not in accordance with honest and
commercial practices or without due cause takes unfair advantage thereof or
could reasonably be considered to result in customer confusion.

 

Domain Names and Internet Use

 

3.8                                 The parties agree and acknowledge that the
Licensee and members of the Virgin Media Group shall primarily use and market a
domain name and a URL using the Names in the form “Name.com” and
“virgin.com/Name” and that any other Domain Names shall primarily be used to
generate additional traffic to the Site and/or for specific activities or
promotions.

 

3.9                                 Throughout the Term, VEL shall procure that
a clearly accessible hyperlink is maintained (and appears ‘above the fold’) on
the Virgin.com website (or such other main portal website operated by or on
behalf of the Virgin Group from time to time) to the Site and the Licensee shall
and shall procure that members of the Virgin Media Group shall ensure that a
hyperlink is maintained on the Site to the Virgin.com website (or such other
main portal website operated by or on behalf of the Virgin Group from time to
time).

 

Reservation of VEL’s Rights

 

3.10                           VEL shall not use or license the use of the
Marks, the name “Virgin”, the letter “V” or anything confusingly similar thereto
in the Territory at any time during the Term in relation to any of the exclusive
Licensed Activities specified in clause 3.1, but VEL and/or any Virgin Company
shall not be prevented by virtue of this Deed from using

 

17

--------------------------------------------------------------------------------


 

the Virgin Marks in relation to:

 

(a)                                              promoting their own business,
products and/or services and/or offering their products and/or services with
reference to the “Virgin” name in the Territory through any third party Business
Communications Services or Communications Network or to the customers of any
third party Business Communications Services or Communications Network;

 

(b)                                             any non-exclusive rights under
this Deed;

 

(c)                                              Other Email Services and Other
Webspace Services;

 

(d)                                             Business Communications Services
provided in the ordinary course of business within premises and locations
ordinarily forming part of the activities licensed by VEL to such Virgin Company
where the provision of such Business Communications Services is incidental to
and a minor adjunct of their principal business including, retail outlets,
health and fitness centres, hotels, aeroplanes, trains, cars, motorcycles, ships
or other modes or transport, private airport lounges, train station lounges and
other transportation lounges;

 

(e)                                              internet cafes; or

 

(f)                                                sponsorship of any sports
events, tournaments, leagues or teams,

 

provided that:

 

(i)                                                                         all
such use of the Virgin Marks in accordance with this clause, other than in
relation to 3.10(f) above, is confined to use in conjunction with, and always in
front of, any word or words which are used to describe or denote the activities
licensed by VEL to the relevant Virgin Company (subject to any exceptions
equivalent to those under clause 3.3(d));

 

(ii)                                                                      this
is done in accordance with honest commercial practices and in the ordinary
course of VEL and/or any Virgin Company business and in such a way which could
not reasonably be considered to result in customer confusion as to who is the
actual provider of such services; and

 

(iii)                                                                   where
the Licensee is of the opinion that any Virgin Company is using the Marks in
breach of the Licensee’s exclusive rights under this Deed, then this shall be
referred to dispute resolution in accordance with clause 14.6.

 

No Grant to Third Parties

 

3.11                           VEL agrees that whilst the Virgin Media Consumer
Licence remains in force and effect it shall not use itself nor grant to any
third party the right to use the Names anywhere in the world other than in
accordance with, and subject to, any restrictions contained in, this Deed or the
Virgin Media Consumer Licence.

 

3.12                           Subject to clause 3.11, VEL agrees that it shall
not during the Term and for a period of six (6) months from the date of
termination or expiry of this Deed or, at the Licensee’s option, twelve (12)
months (subject in such latter case to the Licensee

 

18

--------------------------------------------------------------------------------

 

 

paying to VEL a sum equivalent to the amount paid to VEL in the last two full
Quarters for which a royalty was paid, adjusted to take account of RPI from the
date of termination or expiry of the Deed to the end of the six (6) month period
following such termination or expiry):

 

(a)                                              use itself nor grant to any
person other than the Licensee the right to use the Marks in the Territory in
relation to any of the exclusive Licensed Activities specified in clause 3.1
(except to the extent other licensees of the Marks are permitted to use them in
respect of services equivalent to Business Communications Services in the manner
described in clause 3.10(d));

 

(b)                                             use itself nor grant to any
third party the right to use the Names anywhere in the world;

 

(c)                                              use itself nor grant to any
third party the right to use the letter “V” (whether plain or in stylised form)
in front of: (i) the word “MEDIA” anywhere in the world; or (ii) any word or
words which are identical or colourably similar to the Names in the Territory;
and

 

(d)                                             use itself nor grant to any
third party other than the Licensee the right to use the Marks in respect of the
marketing or supply in physical retail outlets of Business Communications
Services and Core Equipment provided by any third party and sold under that
third party brand (and warrants that it has not granted any such rights prior to
the date of this Deed) in the Territory.

 

Miscellaneous Provisions

 

3.13                           Members of the Virgin Media Group shall be
entitled to do all acts which would otherwise be restricted by the copyright in
the Marks in connection with the carrying on and provision of the Licensed
Activities.

 

3.14                           The Licensee undertakes that it and relevant
members of the Virgin Media Group shall make genuine use of the Marks as soon as
reasonably practicable after the Commencement Date (unless otherwise agreed
between the parties) in relation to the Business Communications Services
provided from time to time by the Virgin Media Group for at least the Minimum
Term.

 

3.15                           The parties acknowledge that, during the Term,
major technological changes and advancements will occur in relation to the
Licensed Activities which the parties are unable to foresee as at the
Commencement Date.  As such, the parties declare that it is their common
intention that this Deed is intended to cover such changes and advancements and
to enable the Licensed Activities in respect of which the Marks may be used to
develop over the Term.  The parties further acknowledge that the definitions of
“Business Communications Services” and “Communications Network” provided for in
this Deed are intended to include not only existing communications services and
networks, but also new communications services and networks which result from
innovations, technological developments and discoveries and the trend towards
the convergence of such communications services and networks to ensure that the
Virgin Media Group can effectively compete with new communications services and
networks introduced by others as well as innovate and introduce new
communications services and networks of its own.  The parties agree that this
Deed, including the definitions of “Business Communications Services” and
“Communications Network”, shall be construed accordingly.

 

19

--------------------------------------------------------------------------------


 

3.16                           Without prejudice to the provisions of clause
3.15, should either party at any time during the Term be of the view that this
Deed as drafted, including the definitions of “Business Communications Services”
and “Communications Network”, does not fully reflect the common intentions of
the parties as stated in clause 3.15, it may notify the other party to that
effect and the parties will meet within 14 days to agree in good faith
appropriate amendments to this Deed.  In the event that the parties fail to
reach agreement on appropriate amendments within one hundred and eighty (180)
days of any notification given under this clause 3.16, either party may refer
the matter to dispute resolution in accordance with clause 14.6.

 

3.17                           The Licensee shall be entitled to remove names
from the list of names in Part B of Schedule 2 (as amended from time to time) at
any time on written notice to VEL.

 


4.                                      PAYMENT OF ROYALTIES


 

4.1                                 Except as set out in clause 6.9 and subject
to clauses 4.2 and 4.3, the Licensee agrees to pay VEL a royalty the greater of:

 

(a)                                              one quarter of one per cent
(0.25%) of the Licensed Business Revenues; or

 

(b)                                             three hundred and seventy five
thousand pounds Sterling (£375,000),

 

in respect of each Quarter during the Term. In respect of any part of a Quarter
during the Term, the Royalties shall be determined in accordance with the
following provisions of this clause 4, but shall be reduced pro rata in
accordance with the number of days during which this Deed subsists compared with
the number of days in the Quarter in question.

 

4.2                                 Upon each anniversary of the Commencement
Date the royalty set out in clause 4.1(b) shall automatically be increased in
accordance with the most recently published percentage change in RPI over the 12
month period preceding the relevant anniversary date.  Within 30 days after each
anniversary of the Commencement Date VEL shall notify the Licensee in writing of
the new royalty rate in clause 4.1(b) for the 12 month period following the
relevant anniversary date.  In the event that the Licensee has reasonable
grounds to believe that there is an error in the proposed adjustment of the
royalty rate in clause 4.1(b), it shall notify VEL in writing and the parties
shall use reasonable endeavours to resolve any discrepancies raised by the
Licensee.  Any disputes as to the adjustment of the royalty rate in clause
4.1(b) shall be referred to the dispute resolution procedure set out in clause
14.6.

 

4.3                                 The royalties set out in clause 4.1 shall
become payable from the earlier of: (a) the Royalty Commencement Date; or
(b) the first external use of the Marks by the Licensee or a member of the
Virgin Media Group under this Deed.

 

4.4                                 The Licensee shall, within ten (10) Business
Days after the date on which Virgin Media Inc. has filed a Quarterly Report with
the SEC in respect of a Quarter, deliver to VEL a statement in respect of such
Quarter, certified as correct by the chief financial officer of Virgin Media
Inc., of the total Licensed Business Revenues and the Royalties due to VEL in
respect of such Quarter.

 

4.5                                 All amounts payable under this Deed are
expressed exclusive of VAT. Each party shall, to the extent required by law, pay
VAT on all sums becoming due from it to the other party under the provisions of
this Deed at the appropriate rate in force, upon

 

20

--------------------------------------------------------------------------------


 

receipt of a valid VAT invoice.

 

4.6                                 VEL shall be entitled to render an invoice
in respect of the Royalties due under clause 4.1 upon receipt of the statement
referred to in clause 4.4.  The Licensee shall pay such Royalties within thirty
(30) Business Days following receipt by the Licensee of an appropriate VAT
invoice.

 

4.7                                 The Licensee shall, within ten (10) Business
Days after the date on which Virgin Media Inc. has filed an Annual Report in
respect of a Financial Year, deliver to VEL a statement in respect of such
Financial Year, certified as correct by the chief financial officer of Virgin
Media Inc., of the total Licensed Business Revenues and the Royalties due to VEL
in respect of such Financial Year. In the event that the sum of the Royalties
paid by the Licensee under clause 4.6 for that Financial Year are less or more
than those certified under this clause 4.7, the Licensee shall pay any
additional Royalties due to VEL or VEL shall return to the Licensee any excess
Royalties paid, as the case may be, within ten (10) Business Days of such
certificate.

 

4.8                                 All payments of Royalties to VEL will be
made in pounds Sterling to VEL’s bank account or as directed by VEL. All
payments due to the Licensee will be made in Sterling to the Licensee’s bank
account or as directed by the Licensee.

 

4.9                                 If either party fails to pay any sum due and
payable under these terms to the other party which is not the subject of a
dispute between the parties, the amount due will bear interest, accruing from
the due date until the date of actual payment, calculated at a daily rate
equivalent to two per cent. above the base rate then in effect of Lloyds TSB
Bank plc (or its successor in title) (both before and after any court judgment).

 

4.10                           Virgin Media Inc.’s Quarterly Reports and Annual
Reports shall be prepared in accordance with Accounting Standards and, in
respect of Annual Reports, shall be audited by Virgin Media Inc.’s auditors. As
such, save as set out in clause 4.11, VEL shall have no rights of inspection or
audit of the Licensee’s books and records nor of any other member of the Virgin
Media Group.

 

4.11                           If at any time Virgin Media Inc. shall no longer
be a registrant reporting under the Securities Exchange Act of 1934, or Virgin
Media Inc. shall no longer report Business Revenues in its Quarterly Report or
Annual Report, the Virgin Media Group shall provide substitute reports to VEL
that include the same information in respect of Business Revenues as would have
been included in its Quarterly Report or Annual Report as contemplated by this
Deed (such substitute reports, respectively, a “Substitute Quarterly Report” and
a “Substitute Annual Report”) and shall be certified as correct and audited in
the manner provided in clauses 4.4, 4.7 and 4.10.  Such Substitute Quarterly
Reports in respect of each of the first three quarters of each Financial Year
shall be due within sixty (60) days of the end of that quarter and the
Substitute Annual Report shall be due within ninety (90) days of the end of the
Financial Year.  In each such case, Financial Year shall mean the fiscal year
of, and the Substitute Quarterly Reports and Substitute Annual Reports shall be
produced in respect of, a company designated by Virgin Media Group which shall
be the company whose subsidiaries are responsible for 100% of Business Revenues
and which has the most direct supervisory or governance role in respect of such
subsidiaries, references to Virgin Media Inc. in this Deed shall be deemed to
refer to such company, and such Substitute Quarterly Reports Substitute and
Annual Reports shall be deemed to be Quarterly Reports and Annual Reports for
the purposes set forth in this Deed.

 

21

--------------------------------------------------------------------------------


 

4.12                           In the event that VEL has reasonable grounds to
believe that there is a material error in the calculation of the Royalties, it
shall notify the Licensee in writing and the parties shall use reasonable
endeavours to resolve any discrepancies raised by VEL in good faith.  Any
disputes as to the calculation of Royalties shall be referred to the dispute
resolution procedure set out in clause 14.6.  If such dispute has not been
resolved and the mediator appointed pursuant to clause 14.6 decides that a
material error may have been made, VEL shall be entitled to carry out an audit
of the Virgin Media Group’s books of accounts as reasonably necessary to
determine whether there has been a material error in the statements certified
under clauses 4.4 and 4.7 or in the information certified under clause 4.11. 
Any such audit shall be conducted as follows:

 

(a)                                              upon the written request of VEL
and not more than once in each period of twelve months, and only after Virgin
Media Inc. has published its accounts for any given Financial Year, the Licensee
shall permit one of KPMG LLP, Ernst and Young LLP, Deloitte LLP or
PricewaterhouseCoopers LLP, or their successors in title as appointed by VEL and
agreed by the Licensee (or, failing agreement, such other auditing firm of
international repute as is agreed), to have access during normal business hours
to such records of the Virgin Media Group as are reasonably necessary to
determine whether there has been any material error in calculating the Royalties
and whether there has been an overpayment or underpayment of Royalties pursuant
to this Deed for any Quarter in such Financial Year or for the whole of the
Financial Year in question. In the absence of material error, such accounting
firm shall not be entitled to question the application of the Virgin Media
Group’s judgement in applying the Accounting Standards (or that of their
accountants and auditors);

 

(b)                                             the Licensee, at the cost of
VEL, shall and shall procure that relevant members of the Virgin Media Group
will provide such assistance to the accounting firm as is reasonably necessary
in connection with the audit, provided that the Licensee has received reasonable
advance notice of such audit from VEL. Such accounting firm shall execute a
confidentiality undertaking no less strict than the confidentiality obligations
set forth in this Deed in a form reasonably acceptable to the Licensee and
suitable for the purpose of performing the audit under this clause 4.12.  Such
accounting firm shall carry out its audit within two (2) calendar months and
report only on matters which bear on whether the Royalties paid or due to be
paid by the Licensee were determined and accurately calculated in accordance
with this Deed. The report shall be addressed to both VEL and the Licensee;

 

(c)                                              these rights with respect to
any Quarter or any Financial Year shall terminate twelve (12) months after the
end of such Quarter or Financial Year;

 

(d)                                             if, after consultation with the
parties, such accounting firm concludes that there was an overpayment or
underpayment, the Licensee shall pay the additional royalties due to VEL or VEL
shall return to the Licensee any excess royalties paid, as the case may be, and
in each case together with interest thereon, within thirty (30) days after the
accounting firm’s written report is delivered to both VEL and the Licensee. The
fees and disbursements charged by such accounting firm shall be paid by VEL
unless

 

22

--------------------------------------------------------------------------------


 

the accounting firm concludes that there has been an underpayment by more than
five percent (5%) of the royalties due, in which case the Licensee shall pay its
reasonable fees and disbursements. Neither VEL nor the Licensee shall consult
with such accounting firm in person or orally unless the other parties are given
reasonable advance notice of and the opportunity to participate in such
consultation; all communications made in writing shall be copied to the other
party who may respond to the accounting firm in question with a copy to the
other parties; and

 

(e)                                              the decision of the accounting
firm, acting as expert and not as arbitrator, shall be final and binding upon
the parties (save in the case of fraud or a material error), and not subject to
dispute resolution procedures under clause 14.6 or otherwise. Should either
party fail to comply with the decision, the cost of any proceedings brought to
enforce same shall be at the sole expense of the non-complying party, who shall
reimburse the complying party for its reasonable attorneys’ fees and reasonable
disbursements.

 

4.13                           VEL and the Licensee shall treat all information
subject to review under this clause 4 in accordance with the confidentiality
provisions of this Deed.

 

4.14                           The Licensee agrees to provide, at the reasonable
request of VEL, a monthly revenue report with sufficient information for the
purposes of determining the royalties due and payable under this Deed (as
generally distributed within the Virgin Media Group to senior management).

 


5.                                      CONDITIONS OF USE


 

5.1                                 The Licensee acknowledges that the value and
reputation of the Marks is such that they denote high quality status and agrees
to and shall procure that relevant members of the Virgin Media Group shall:

 

(a)                                              use all reasonable endeavours
to apply the Marks to goods and services of a style, appearance and quality so
as to maintain the value and reputation of the Marks;

 

(b)                                             subject to clause 5.2, use the
Marks in accordance with the TM Guidelines; and

 

(c)                                              use all reasonable endeavours
to apply the Marks to goods and services of a standard consistent with good
industry practice and standards.

 

5.2                                 The Licensee shall not be obliged to consult
VEL as to its manner of use of the Marks where such use is in accordance with
the TM Guidelines.  However, the Licensee may submit designs and/or proposed
advertising, marketing or promotional materials using the Marks to VEL for
approval, such approval not to be unreasonably withheld, conditioned or
delayed.  Where VEL has not sent (by courier, post, email or facsimile) to the
Licensee at its then usual business or email address a written response in
relation to the designs and/or materials submitted by the Licensee within five
Business Days (or such other period as may be agreed between the parties) of
receipt of such designs and/or materials, VEL shall be deemed to have approved
the designs and/or materials for the purposes of this clause.

 

5.3                                 In the event that either party wishes to
create any logo incorporating the Marks

 

23

--------------------------------------------------------------------------------


 

specific to the Licensee, then the parties shall work together to create such
logo, provided that the Licensee agrees that VEL shall have the right of final
design approval of such logo in respect of matters such as brand consistency.

 

5.4                                 The Licensee shall use all reasonable
endeavours to comply with the following conditions of use:

 

(a)                                              where reasonably practicable,
and upon request from VEL, the Licensee shall display and shall procure that the
relevant members of the Virgin Media Group shall display a statement in the
following terms:

 

“Virgin” and the Virgin Signature logo are registered trade marks of Virgin
Enterprises Limited and are used under licence.”;

 

(b)                                             the Marks may not be used in
combination with any other marks, names, words, logos, symbols or devices to
form a new or composite mark (except as specified in this Deed) without the
prior written consent of VEL, such consent not to be unreasonably withheld,
conditioned or delayed;

 

(c)                                              the exercise of the rights
granted by this Deed to the members of the Virgin Media Group shall comply in
all material respects with all applicable laws and regulations in force within
the Territory save to the extent that such compliance is made impractical by the
action or inaction of VEL;

 

(d)                                             the Licensee shall and shall
procure that relevant members of the Virgin Media Group shall obtain and comply
in all material respects with all necessary consents, licences and
authorisations required in connection with the provision of the Licensed
Activities within the Territory save to the extent that such compliance is made
impractical by the action or inaction of VEL; and

 

(e)                                              the Marks shall not be used in
any manner which, knowingly, wilfully or recklessly, would bring them into
disrepute or otherwise materially damage the goodwill or reputation of the Marks
or materially damage VEL’s right in and to the Marks.

 

5.5                                 During the Term the Licensee shall not use,
and shall procure that no relevant members of the Virgin Media Group use,
without VEL’s prior consent (such consent not to be unreasonably conditioned,
withheld or delayed):

 

(a)                                              any marks which are confusingly
similar to but not identical with the Marks in relation to the Licensed
Activities; or

 

(b)                                             the Marks or any marks which are
confusingly similar to but not identical with the Marks in relation to any
activities other than the Licensed Activities.

 

5.6                                 In order to ensure that any relevant member
of the Virgin Media Group is complying with the obligations under this Deed, the
Licensee shall, and shall procure that relevant members of the Virgin Media
Group shall, on reasonable written request from VEL:

 

(a)                                              provide reasonable quantities
of free samples of any materials (including all advertising, marketing and
promotional materials) bearing the Marks used in

 

24

--------------------------------------------------------------------------------


 

connection with the Licensed Activities prior to or in the course of their
installation, sale or distribution;

 

(b)                                             provide VEL as soon as
practicable with full particulars of proposed advertising campaigns bearing the
Marks used in connection with the Licensed Activities;

 

(c)                                              promptly provide VEL on an
aggregate basis with sufficient details of all material complaints made by
customers, distributors, retailers and/or members of the public (but shall not
be obliged to supply personal data or identify complainants where to do so would
be in breach of the Data Protection Act 1998) relating to the Licensed
Activities conducted under the Marks together with reports on the resolution of
such complaints and shall comply with any reasonable directions or
recommendations given by VEL in respect thereof;

 

(d)                                             provide VEL with details of any
material claims, litigation, arbitration or administrative proceedings,
investigations or enquiries which are in progress or threatened in writing
against the relevant member of the Virgin Media Group concerning the Licensed
Activities carried out using the Marks. This clause shall not require any member
of the Virgin Media Group to waive or jeopardise its rights to any privilege in
relation to such proceedings, investigations or enquiries;

 

(e)                                              meet with VEL once in each
calendar year in order to review the exercise of the rights granted by this Deed
to the members of the Virgin Media Group;

 

(f)                                                where VEL has reasonable
grounds to believe that any member of the Virgin Media Group is not complying
with this Deed, VEL (or its nominated representatives) may upon reasonable
notice in writing during business hours, enter the premises of any member of the
Virgin Media Group at which the Licensed Activities are carried out, or the
Marks are otherwise used and have access to all documents which may be
reasonably requested to assess whether the relevant member of the Virgin Media
Group is complying with the obligations under the terms of this Deed provided
that:

 

(i)                                                                         VEL
shall use its reasonable endeavours to ensure that it shall cause as a little
disruption as possible whilst on such premises;

 

(ii)                                                                      VEL
acknowledges that it or its nominated representative shall be under the
supervision of the relevant member of the Virgin Media Group whilst at the
premises; and

 

(iii)                                                                   VEL
shall not interfere in any way with the computer systems of any member of the
Virgin Media Group but where access to any computer systems is reasonably
necessary for VEL’s inspection under this clause, such access shall be carried
out by a representative of the Virgin Media Group to the reasonable direction of
VEL or its nominated representative, subject to compliance with the Data
Protection Act 1998;

 

(g)                                             provide VEL with the reports
referred to in Schedule 3 and, to the extent only any such materials are
actually produced by or on behalf of the

 

25

--------------------------------------------------------------------------------


 

Licensee, copies of customer service scripting, copies of pro-forma letters sent
to customers and any brand tracking studies/reports undertaken by or on behalf
of the Virgin Media Group.

 

VEL acknowledges and agrees that the Licensee shall be deemed to have complied
with the provisions of clause 5.6(a) and 5.6(b) if the information and materials
requested under such provisions is provided to or made available to the Chief
Marketing Officer.

 

5.7                                 If at any time the Licensee or any member of
the Virgin Media Group fails to comply in any material respect with the
conditions of use or standards of quality and presentation set out in this
clause 5 (other than with respect to Service Levels), VEL may direct the
Licensee or such member of the Virgin Media Group, in writing, to take such
reasonable steps as may be necessary to ensure compliance with this clause 5 and
the Licensee shall procure that the relevant member of the Virgin Media Group
shall, within twenty five (25) days or any such period as the parties may agree,
correct any such non-compliance.  In relation to the TM Guidelines this may
include the withdrawal of non-complying advertising, marketing or promotional
materials where reasonably practicable.

 

5.8                                 The parties shall comply with the
obligations set out in Schedule 3 with respect of the Service Levels.

 

5.9                                 The Licensee recognises that it is part of a
group of companies and businesses licensed by VEL to use the Marks and agrees
that it shall cooperate in Virgin Group activities and initiatives, including
charitable initiatives associated with Virgin Unite, procurement initiatives,
marketing forums, promotions of the virgin.com website, provided that the Virgin
Media Group shall not be required to participate in any activity or initiative
where it considers in its absolute discretion that such participation may be
detrimental to the Virgin Media Group or its business, operations or other
activities.  Where any Virgin Company requests its products or services be
accessible through the Business Communications Services provided by the Virgin
Media Group and/or be included as part of the Partner Services, then the
Licensee shall consider in all good faith such requests on terms that are no
less favourable than those offered to any other third party where such request
does not unreasonably impact on its business. VEL shall use all reasonable
efforts to facilitate activities and initiatives proposed by the Licensee in
conjunction with any Virgin Company and on terms no less favourable than those
offered to any other third party.

 

5.10                           VEL shall provide reasonable support and guidance
to the members of the Virgin Media Group engaged in the Licensed Activities, as
may be requested from time to time, in relation to the members of the Virgin
Media Group’s use and/or proposed use of the Marks.

 

5.11                           VEL shall use all reasonable efforts to ensure
that the members of the Virgin Media Group are treated no less favourably than
other Virgin Companies.

 


6.                                      TRADE MARK PROTECTION


 

6.1                                 The Licensee acknowledges VEL’s right, title
and interest in the Marks (subject to this Deed) and undertakes not to do and
shall procure that the members of the Virgin Media Group shall not do any act
which would jeopardise or invalidate the registration of the Marks nor to do any
act which could give rise to any application to

 

26

--------------------------------------------------------------------------------


 

remove the Marks or which would otherwise prejudice in a material way VEL’s
right, title and interest in the Marks.

 

6.2                                 The Licensee and VEL each undertake that
they shall, and the Licensee shall procure that relevant members of the Virgin
Media Group shall, at the other’s request and at their own expense, execute or
procure the execution of any document which may be necessary to allow recordal
of the rights granted to the members of the Virgin Media Group by this Deed and
the corresponding cancellation of such recordal on the expiry or termination of
this Deed, for whatever reason.

 

6.3                                 The Licensee shall not and shall procure
that no member of the Virgin Media Group shall seek any registration of any
trade mark, copyright, domain name (in relation to domain names only, either
itself or on behalf of any third party) or analogous right which is identical
with or confusingly similar to any of the Marks or which otherwise incorporates
the “Virgin” name. VEL agrees, at the Licensee’s cost, to register any
additional and available domain names comprising a new and relevant domain name
suffix relating to the Licensed Activities and containing the Names as are
reasonably requested by the Licensee, and all such domain names shall, when
registered, automatically be deemed “Domain Names” for the purposes of this
Deed. The Licensee shall be responsible for administering sub-domains for which
no registration in required and applying for and maintaining SSL licences (e.g.
certificates for secure websites) in the name of VEL, for which purpose VEL
consents to the use of its name on such applications and registrations and
agrees to provide its reasonable assistance (including, without limitation,
information) as the Licensee may from time to time require for these purposes.

 

6.4                                 VEL shall take all reasonable steps to
ensure that the registrations of the Marks cover (and, if applicable, are
extended to cover) the scope of the Licensed Activities and shall accordingly
make all such formal trade mark applications in its own name as are, in its
reasonable opinion, necessary (at its cost).

 

6.5                                 VEL shall:

 

(a)                                              use all reasonable endeavours
to prosecute any pending applications for the Marks to registration as soon as
reasonably practicable hereafter which shall include seeking in good faith to
overcome all oppositions and objections;

 

(b)                                             ensure that the registrations of
such of the Marks as are registered are renewed as and when they fall due for
renewal;

 

(c)                                              upon the written reasonable
request, and at the expense of the Licensee, apply and prosecute further trade
mark registrations in the Territory which feature the Marks in the form of the
Names, following which such applications and registrations shall be added to
Schedule 1.  The Licensee shall have the right to review and provide comment on
any such pending applications, and VEL shall, in good faith, consider such
comments; and

 

(d)                                             maintain and protect the
goodwill and reputation of the Marks, provided that VEL shall not be in breach
of this clause 6.5(d) to the extent that diminution of the goodwill and
reputation of the Marks is caused by a breach of this Deed by the Licensee or a
member of the Virgin Media Group.

 

6.6                                 Other than those additional trade marks and
additional domain names requested by the

 

27

--------------------------------------------------------------------------------


 

Licensee in accordance with clauses 6.3 and 6.5(c), the costs of filing,
pursuing and renewing other formal trade mark applications and other any
registrations in the Territory for any of the Marks and the Domain Names under
clause 6 which relate in whole or in part to the Licensed Activities shall be
paid in full and in a timely manner by VEL.

 

6.7                                 The Licensee shall and shall procure that
relevant members of the Virgin Media Group shall, at the reasonable request and
expense of VEL, provide reasonable assistance in connection with the protection
and maintenance by VEL of its rights in and to the Marks as VEL may from time to
time in its reasonable discretion determine necessary including providing
details of sales figures, Business Customer numbers, marketing spend, launch
dates and dates of first use of the Marks by the members of the Virgin Media
Group.

 

6.8                                 Without prejudice to the rights of the
members of the Virgin Media Group under this Deed, the Licensee shall and shall
procure that relevant members of the Virgin Media Group shall immediately stop
using, or as VEL may direct, modify the use of, any Marks in relation to any
part or parts of the Licensed Activities, on receipt of written notice from VEL
that such use infringes or is reasonably likely to infringe the Intellectual
Property Rights of a third party (other than any Virgin Company) provided always
that:

 

(a)                                              VEL gives the Licensee full
details of the alleged infringement, together with a written opinion from
competent external and independent legal counsel specialising in intellectual
property law to the effect that such use constitutes, or is reasonably likely to
constitute, an infringement of the Intellectual Property Rights of a third
party; and

 

(b)                                             VEL shall permit the relevant
members of the Virgin Media Group to recommence use of the Marks if, and as soon
as reasonably practicable after, VEL settles the matter with the third party
with the effect that use by the members of the Virgin Media Group is permitted
or would no longer amount to an infringement of such third party’s Intellectual
Property Rights,

 

provided that nothing in this clause 6.8 shall prevent the members of the Virgin
Media Group from exercising any rights they may have against VEL.

 

6.9                                 The Licensee shall not be required to make
any Royalty payments in relation to those Licensed Activities in respect of
which it is unable to use the Marks for any period during which such use of the
Marks by any member of the Virgin Media Group is suspended under clause 6.8.

 


7.                                      DEALINGS


 

7.1                                 Save as otherwise specified in this Deed,
the rights granted under this Deed are personal to the Licensee and the other
members of the Virgin Media Group and they shall not delegate, assign,
sub-license or sub-contract any of those rights (except by way of mortgage,
charge or security, and only until such time as that funding shall be repaid
notice of which shall be given to VEL) to any third party without the prior
written consent of VEL (such consent not to be unreasonably withheld or delayed,
except in respect of an assignment to a third party where VEL may give or
withhold consent in its absolute discretion) provided that:

 

28

--------------------------------------------------------------------------------

 

(a)                                              the Licensee may assign all of
its rights and obligations under this Deed to a solvent member of the Virgin
Media Group as part of a reorganisation of the Virgin Media Group without the
prior written consent of VEL provided that:

 

(i)                                                                        
notice of any such assignment and details of the assignee shall be provided to
VEL by the Licensee and the assignee is thereafter deemed to be the Licensee for
the purposes of this Deed;

 

(ii)                                                                      the
Licensee shall procure that, in the event of such assignee ceasing to be a
solvent member of the Virgin Media Group, any such rights and/or obligations
assigned shall revert automatically back to the Licensee or such other member of
the Virgin Media Group as the Licensee shall direct;

 

(iii)                                                                   this
Deed shall be binding on any successors or permitted assignee of the Licensee
and the Licensee shall and shall procure that any such successor or permitted
assignee of the Licensee is notified of the terms of this Deed; and

 

(iv)                                                                  such
assignee is resident in the U.K. for tax purposes;

 

(b)                                             the Licensee shall be entitled
to authorise third parties to use the Marks in relation to the services they
provide to the members of the Virgin Media Group engaged in the Licensed
Activities or in connection with the promotion or sale of the Virgin Media
Group’s products and services (a “Permitted Third Party”), provided that:

 

(i)                                                                         such
third parties agree in writing to be bound by terms relating to use of the Marks
no less onerous than under this Deed;

 

(ii)                                                                      such
parties shall only be permitted to use the Marks in accordance with honest
commercial practices and in a way which does not take unfair advantage of the
Marks and which is not misleading and could not reasonably be considered to
result in customer confusion;

 

(iii)                                                                   for the
avoidance of doubt, any authorisation granted pursuant to this clause
7.1(b) shall terminate immediately on termination of this Deed;

 

(c)                                              the Licensee shall be permitted
to grant to Business Customers a non-transferable right (without the right to
sub-license) to use their Permitted Email Address and Permitted Webspace Address
and to reproduce the same upon materials for the purpose of providing the
Permitted Email Address and Permitted Webspace Address to third parties;

 

(d)                                             any rights granted to or enjoyed
by a member of the Virgin Media Group shall automatically cease subject to
clauses 9.10, 9.12, 9.14 and 9.15 on that member ceasing to be part of the
Virgin Media Group; and

 

(e)                                              any act or omission on the part
of any member of the Virgin Media Group or any third party authorised to use the
Marks under this Deed which would constitute a breach of any term or condition
of this Deed shall constitute a

 

29

--------------------------------------------------------------------------------


 

breach of that term or condition by the Licensee provided that this shall be
without prejudice to VEL’s rights to take direct action as against that member
or third party.

 

7.2                                 In the event of any assignment by the
Licensee in accordance with clause 7.1, the Licensee shall execute and procure
the execution by the assignee of a novation agreement with VEL (and VEL agrees
to execute such novation agreement) so as to give effect to the transfer and to
bind the assignee to all provisions to this Deed.

 

7.3                                 Save as otherwise specified in this Deed,
the rights granted under this Deed are personal to VEL and VEL shall not
delegate, assign, sub-license or sub-contract any of those rights including its
rights under the Marks (except by way of mortgage, charge or security, and only
until such time as that funding shall be repaid notice of which shall be given
to the Licensee) to any third party without the prior written consent of the
Licensee (such consent not to be unreasonably withheld, conditioned or delayed),
provided that VEL may assign all of its rights and obligations under this Deed
including its rights under the Marks to a solvent member of the Virgin Group as
part of a reorganisation of the Virgin Group without the prior written consent
of the Licensee, provided that:

 

(a)                                              notice of any such assignment
and details of the assignee shall be provided to the Licensee by VEL and the
assignee is thereafter deemed to be the Licensor for the purposes of this Deed;

 

(b)                                             VEL procures that the assignment
of the relevant marks is subject to the Licensee’s rights under this Deed;

 

(c)                                              VEL shall procure that the
assignee shall take subject to the Licensee’s rights under this Deed in relation
to those marks;

 

(d)                                             VEL shall procure the execution
by the assignee of a novation agreement with the Licensee (and the Licensee
agrees to execute such novation agreement) so as to give effect to the transfer
and bind the assignee to all provisions to this Deed; and

 

(e)                                              such assignee is resident in
the United Kingdom for tax purposes.

 

7.4                                 This Deed shall be binding on any successors
or permitted assignee of the Licensee and the Licensee shall procure that any
such successor or permitted assignee of the Licensee is notified of the terms of
this Deed. This Deed shall be binding on any successors or permitted assignee of
VEL and VEL shall procure that any such successor or permitted assignee of VEL
is notified of the terms of this Deed.

 

7.5                                 In the event that VEL:

 

(a)                                              chooses not to renew any one or
all of the trade mark registrations for the Names VEL agrees to notify the
Licensee and, at the Licensee’s request, VEL agrees that in consideration for
one hundred pounds (£100), all title to those Names it has chosen not to renew
and the goodwill associated with such marks in the Territory shall be assigned
to the Licensee.  This obligation to assign shall not apply in respect of any
Community Trade Marks which VEL shall, at the Licensee’s request and cost,
either convert to a series of national marks and in respect of any such national
conversions in the Territory, assign those solely relating to the Territory to
the Licensee or

 

30

--------------------------------------------------------------------------------


 

cancel them in which event VEL confirms that the Licensee shall be entitled to
register a national mark in the form of any such Community Trade Mark; or

 

(b)                                             irremediably fails (with no
prospect of mitigating or resolving such failure) to renew any of the trade mark
registrations for the Names VEL acknowledges that it shall not object to the
Licensee seeking to re-file such marks.  VEL agrees to notify the Licensee of
any such failure to renew as soon as it discovers such failure and the Licensee
agrees to notify VEL should it become aware of any impending or missed deadline
for renewal.

 

7.6                                 For the purposes of clause 7.5(a) and
7.5(b), VEL hereby irrevocably appoints any of the officers and directors of the
Licensee from time to time to be its true and lawful attorney (each an
“Attorney”) with the full power and authority of VEL in its name to execute on
VEL’s behalf in whatever manner required any document or thing lawfully
necessary in such form as the Attorney in his absolute discretion may reasonably
deem necessary or desirable to give effect to the assignment referred to in
clause 7.5(a) and any refiling pursuant to clause 7.5(b) and/or any documents
required to facilitate any such refiling and its prosecution to grant and VEL
undertakes to ratify whatever the Attorney may do in its name or on its behalf
in exercising such powers.

 


8.                                      INDEMNITY, WARRANTIES AND LIMITATIONS OF
LIABILITY


 

Warranties

 

8.1                                 VEL warrants to the Licensee that:

 

(a)                                              it is a limited company duly
organised, existing and in good standing under the laws of England and resident
in the United Kingdom for tax purposes and is beneficially entitled to the
Royalties paid pursuant to clause 4.1 of this Deed;

 

(b)                                             it is either (as applicable) the
owner or registered proprietor of, or applicant for registration of the Marks
and the Domain Names, and that it has the right to grant the rights granted to
the members of the Virgin Media Group under this Deed and it has not granted and
will not grant those or any conflicting rights to any other person in the
Territory during the Term;

 

(c)                                              at the date of this Deed it has
paid all current renewal fees necessary to ensure the continued registration of
the Marks and the Domain Names where applicable and that it, or any third party
acting on its behalf in such matters, has a secure system in place prompting
payment of all renewals in a timely manner before they become due and shall pay
all renewal fees as they become due (subject to clause 7.5);

 

(d)                                             it is not aware of any other
rights whose grant under this Deed would be necessary to enable the members of
the Virgin Media Group to carry on the Licensed Activities under the Marks;

 

(e)                                              it will not itself exercise,
and it has not appointed, authorised or allowed and it will not appoint,
authorise or allow anyone else to exercise, any rights which are inconsistent
with the rights granted hereunder;

 

(f)                                                it is not aware of any
actual, proposed or threatened claims, litigation or

 

31

--------------------------------------------------------------------------------


 

challenges as to its ownership of the Marks or the Domain Names or claims of
Intellectual Property Rights infringement by third parties in relation to the
use of the rights licensed hereunder;

 

(g)                                             as far as it is aware, use of
the Marks and the Domain Names by members of the Virgin Media Group in
accordance with the terms of this Deed will not infringe the Intellectual
Property Rights of any third party; and

 

(h)                                             VEL owns all such goodwill as
exists in the Marks.

 

Indemnity and limitations and exclusions of liability

 

8.2                                 The provisions of the remainder of this
clause 8 set out each party’s entire liability (including any liability for the
acts and omissions of its employees or agents) to the other party in respect of:

 

(a)                                              any breach of its contractual
obligations arising under this Deed; and

 

(b)                                             any representation, statement or
tortious act or omission including negligence arising under or in connection
with this Deed.

 

8.3                                 Any act or omission of a party falling
within clause 8.2 shall for the purposes of this clause 8 be known as an “Event
of Default”.

 

8.4                                 Neither party excludes or limits liability
to the other party for fraud or for death or personal injury due to its own
negligence or its employees’ or agents’ negligence whilst acting in the course
of their employment, or any breach of any obligations implied by Section 12 of
the Sale of Goods Act 1979 or Section 2 of the Supply of Goods and Services Act
1982.

 

8.5                                 Subject to clause 8.4, in respect of any
claim arising in respect of an Event of Default only (but not, for the avoidance
of doubt, in respect of any Intellectual Property Rights claim pursuant to
clause 8.6), neither party shall be liable to the other in respect of any Event
of Default for:

 

(a)                                              any loss or damage suffered by
the other as a result of a claim or action brought by a third party (except to
the extent that such party is entitled to recover in respect of such a claim or
action under any express term of this Deed); or

 

(b)                                             any special, indirect or
consequential loss or damage, even if such loss or damage was reasonably
foreseeable or such party had been advised of the possibility of the other party
incurring the same.

 

8.6                                 Subject to clause 8.7, VEL agrees to
indemnify and hold harmless the Licensee from and against all costs (including
the costs of enforcement, reasonable legal costs, fees and expenses and value
added tax), liabilities, injuries, direct, special, indirect and consequential
loss and expenses, actions, proceedings, claims, demands and damages arising
directly or indirectly from a claim or threatened claim by a third party against
the Licensee that any exercise of the Intellectual Property Rights licensed to
it under this Deed infringes the Intellectual Property Rights of any third
party. The benefit of this indemnity shall, for the avoidance of doubt, extend
to claims made against the Virgin Media Group by any other Virgin Company
conducting similar activities outside the Territory in respect of the provision
by the Virgin Media Group of the

 

32

--------------------------------------------------------------------------------


 

Licensed Activities in accordance with this Deed.

 

8.7                                 Subject to clause 8.4, the maximum liability
of each party during the Term, in aggregate, in respect of:

 

(a)                                              any and all Events of Default;
and/or

 

(b)                                             any and all claims pursuant to
clause 8.6 where they arise in respect of use by the Virgin Media Group of the
non-”Virgin” part of the Names and where such claims relate primarily to the
non-”Virgin” part of the Names (and not primarily to the use of the Virgin Marks
or the name “Virgin” in association or conjunction with the non-”Virgin” part of
the Names),

 

shall be limited to a sum not exceeding two hundred million pounds sterling
(£200,000,000), save that any claim for indemnification pursuant to clause 8.6
in respect of use by the Virgin Media Group of the Virgin Marks and/or where the
claim relates primarily to the use of the Virgin Marks or the name “Virgin” in
association or conjunction with the non-”Virgin” part of the Names and/or any
other Intellectual Property Rights licensed under this Deed shall be unlimited.

 

8.8                                 The monetary limits of liability set out in
clause 8.7 shall be subject to a 1% increase on each anniversary of the
Commencement Date.

 

8.9                                 A failure by either party to perform its
obligations under this Deed shall not be treated as an Event of Default if and
to the extent such failure was caused wholly or mainly by the other party’s
failure to perform any of its obligations under this Deed.

 

8.10                           Nothing in this clause shall confer any right or
remedy upon a party to which it would not otherwise be legally entitled.

 

8.11                           The parties expressly agree that should any
limitation or exclusion in this clause 8 be held to be invalid or void under any
applicable statute or rule of law it shall, to that extent, be deemed omitted,
but if any party thereby becomes liable for loss or damage which would otherwise
have been excluded, such liability shall remain subject to the other limitations
and provisions set out herein.

 

8.12                           The provisions of this clause shall continue to
apply notwithstanding the termination or expiry of this Deed for any reason
whatsoever.

 

8.13                           Save for those expressly set out in this Deed,
all warranties, terms, conditions, undertakings and obligations, whether express
or implied, by statute, common law, trade usage, course of dealing or otherwise
are excluded to the maximum extent legally possible.

 

8.14                           The parties acknowledge that neither party shall
be liable to the other in respect of any costs (including the costs of
enforcement, reasonable legal costs, fees and expenses and value added tax),
liabilities, injuries, direct, special, indirect and consequential loss and
expenses, actions, proceedings, claims, demands and damages (together defined as
“Losses”) arising pursuant to the Deed to the extent that such Losses are
recoverable from such other party under the Virgin Media Consumer Licence.

 


9.                                      TERMINATION AND EFFECTS OF TERMINATION


 

9.1                                 The Deed shall commence on the Commencement
Date and shall continue for the

 

33

--------------------------------------------------------------------------------


 

Term unless terminated earlier in accordance with the terms of this Deed. This
Deed (and any authorisations granted by the Licensee to third parties pursuant
to clause 7.1(b)) shall expire automatically without need for further notice on
expiration of the Term. The Licensee shall be entitled to renew this Deed
following the Term on reasonable commercial terms in accordance with sub-clauses
9.1(a) to 9.1(c) of this clause 9.1.  If the Licensee wishes to renew this Deed:

 

(a)                                              it shall give notice in writing
at least twelve (12) months prior to the expiry date of its intention to renew;

 

(b)                                             the parties shall commence
negotiation of the terms for the renewed agreement within three (3) months of
such notice and shall devote such resource as is required to ensure that the
negotiation is completed at least six (6) months prior to the original expiry
date (provided that if the negotiations have not been completed prior to expiry
of the Term this Deed will terminate automatically); and

 

(c)                                              the parties shall act
reasonably and in good faith in the conduct of such negotiation.

 

9.2                                 In the event that VEL has reasonable and
bona fide grounds to believe that the use of the Marks under this Deed by any
member of the Virgin Media Group (including the Licensee) has been or is
reasonably likely to result in a long-term and material diminution in the value
of the Marks including the reputation or goodwill in the Marks, then:

 

(a)                                              VEL shall serve written notice
in accordance with clause 12.1 specifying the same and the parties shall call a
meeting of their senior representatives to discuss the issues raised;

 

(b)                                             the parties shall agree a plan
to resolve the issues raised during a period of thirty (30) days (“Resolution
Plan”) following the written notice referred to in clause 9.2(a) above;

 

(c)                                              if the parties fail to agree
such a Resolution Plan, then each party’s chief executive officer, chief
operating officer or equivalent officer shall meet in a good faith effort to
resolve the outstanding issues and agree a Resolution Plan with the original
thirty (30) day period.  In the event of any failure to resolve such issues
and/or agree a Resolution Plan within the original thirty (30) day period such
issues shall be referred to the dispute resolution procedure in clause 14.6;

 

(d)                                             if the Resolution Plan is agreed
under clauses 9.2(b) or 9.2(c), then immediately on agreement thereof, each
party shall implement any duties, actions or responsibilities allocated to it in
such Resolution Plan in order to resolve the dispute in good faith, such
Resolution Plan to be implemented within a further period of ninety (90) days
from agreement of the Resolution Plan or such other period as may be agreed in
the Resolution Plan;

 

(e)                                              if the Virgin Media Group
complies with its obligations under the Resolution Plan, then no further action
will be taken by VEL in respect of that particular breach. In the event that the
Resolution Plan fails to substantially remedy the breach or alleged breach, or
there is a new breach,

 

34

--------------------------------------------------------------------------------


 

then the procedure in this clause 9.2 shall be repeated; and

 

(f)                                                if the Virgin Media Group
fails to comply with its obligations under the Resolution Plan within the agreed
timetable (and provided that such failures are not attributable to any act or
omission of VEL) and the use or lack of use of the Marks by any member of the
Virgin Media Group in the reasonable view of VEL remains materially damaging on
a long term basis to the Marks or VEL (or is still likely to be), or the dispute
resolution process under clause 14.6 has been unsuccessful,  then VEL shall be
entitled to terminate this Deed on one hundred and eighty (180) days written
notice (provided that any damage shall cease immediately). If the Virgin Media
Group in good faith disputes the fairness or validity of such notice, then this
shall be referred to dispute resolution in clause 14.6 to the extent that
failure to agree a Resolution Plan in respect of the same had not already been
referred to dispute resolution.

 

9.3                                 In the event that any member of the Virgin
Media Group commits persistent and material breaches or a flagrant and material
breach of any term or condition of this Deed then:

 

(a)                                              VEL shall serve written notice
in accordance with clause 12.1 specifying the same and the parties shall call a
meeting of their senior representatives to discuss the issues raised;

 

(b)                                             the parties shall agree a plan
to resolve the issues raised during a period of sixty (60) days (“Contract
Resolution Plan”) following the written notice referred to in clause
9.3(a) above;

 

(c)                                              if the parties fail to agree
such a Contract Resolution Plan, then each party’s chief executive officer,
chief operating officer or equivalent officer shall meet in a good faith effort
to resolve the outstanding issues and agree a Contract Resolution Plan within
the original sixty (60) day period.  In the event of any failure to resolve such
issues and/or agree a Contract Resolution Plan within the original sixty (60)
day period such issues shall be referred to the dispute resolution procedure in
clause 14.6;

 

(d)                                             if the Contract Resolution Plan
is agreed under clauses 9.3(b) or 9.3(c), thereafter each party shall implement
any duties, actions or responsibilities allocated to it in such Contract
Resolution Plan in order to resolve the dispute in good faith, such Contract
Resolution Plan to be implemented within a further period of one hundred and
eighty (180) days from agreement of the Contract Resolution Plan or such other
period as may be agreed in the Contract Resolution Plan;

 

(e)                                              if the Virgin Media Group
complies with its obligations under the Contract Resolution Plan, then no
further action will be taken by VEL in respect of that particular breach or
alleged breach.  In the event that the Contract Resolution Plan substantially
fails to remedy the breach or alleged breach, or there is a new breach, then the
procedure in this clause 9.3 shall be repeated; and

 

(f)                                                if the Virgin Media Group
fails to comply with its obligations under the Contract Resolution Plan within
the agreed timetable (and provided that

 

35

--------------------------------------------------------------------------------


 

such failures are not attributable to any act or omission of VEL) and the breach
remains a material breach, on a long term basis, in the reasonable view of VEL 
or the dispute resolution process under clause 14.6 has been unsuccessful, then
VEL shall be entitled to terminate this Deed on one hundred and eighty (180)
days written notice (provided that any such material breach shall cease
immediately). If the Virgin Media Group in good faith disputes the fairness or
validity of such notice, then this shall be referred to dispute resolution in
clause 14.6 to the extent that failure to agree a Contract Resolution Plan in
respect of the same had not already been referred to dispute resolution.

 

9.4                                 VEL shall have the right, by giving one
hundred and eighty (180) days notice in writing to the Licensee and/or any
relevant party or parties, to terminate this Deed if:

 

(a)                                              the Licensee or any relevant
party suffers an Insolvency Event;

 

(b)                                             the Licensee or any relevant
party challenges the validity of or the entitlement of VEL to use or license the
use of any of the Marks (other than where such use or licence is in breach of
the rights and licences granted to the Licensee under this Deed), except that
action by the Licensee under clauses 6 and 8 shall not be treated as any such
challenge; and

 

(c)                                              the Licensee or any relevant
party ceases or threatens to cease to use the Marks and/or carry on the whole or
any material part of the Licensed Activities.

 

9.5                                 The Licensee shall notify VEL if:

 

(a)                                              there is a disposal of all, or
substantially all, of the assets owned by members of the Virgin Media Group and
which are used in connection with the provision of the Business Communications
Services (the “Assets”); or

 

(b)                                             there is a change of Control of
the Licensee, or any Holding Company of the Licensee (except for Virgin Media
Inc.) other than as part of a group re-organisation or where the shareholders of
the Licensee or Holding Company of the Licensee following a re-organisation
remain substantially the same,

 

where, within thirty (30) days of such notification, either party shall have the
right by giving one hundred and eighty (180) days notice in writing to the other
to terminate this Deed.

 

9.6                                 VEL shall notify the Licensee if there is a
change of Control of VEL, or any Holding Company of VEL other than as part of a
group re-organisation or where the shareholders of VEL or Holding Company of VEL
following a re-organisation remain substantially the same.  If any member of the
board of directors of the ultimate Holding Company of the company acquiring such
Control of VEL, or the acquirer itself, is not a Fit and Proper Person then,
within thirty (30) days of such notification, the Licensee shall notify VEL of
such fact and its intention to exercise its right to terminate this Deed under
this clause 9.6 unless VEL procures the removal of such director.  VEL shall
have a further thirty (30) days to procure the removal of such director.  In the
event that VEL fails to procure such removal, then the Licensee shall have the
right by giving one hundred and eighty (180) days notice in writing to VEL to
terminate this Deed.

 

36

--------------------------------------------------------------------------------


 

9.7                                 The Licensee shall have the right to
terminate this Deed at any time:

 

(a)                                              by giving twelve (12) months’
notice in writing to VEL; or

 

(b)                                             by giving one hundred and eighty
(180) days’ notice in writing to VEL if VEL suffers an Insolvency Event or
ceases to trade or carry on business.

 

9.8                                 In the event that:

 

(a)                                              in each case in respect of the
Licensed Activities, the value and reputation of the Marks materially diminishes
such that they no longer denote high quality status, have become generic, have
lost their distinctiveness or no longer represent the Virgin brand values and/or
continued use by the Licensee and/or any member of the Virgin Media Group has
been or is likely to be damaging to the goodwill or reputation of such member of
the Virgin Media Group on a long term basis (other than as a result of any
breach of this Deed by the Licensee or any member of the Virgin Media Group or
any third party authorised to use the Marks by or on behalf of the Licensee).
(For the avoidance of doubt the parties agree that the diminution in value, loss
of high quality status, distinctiveness or change of brand value may be caused
by or attributable to the act or omission of any Virgin Company or any
representative thereof or spokesperson therefor); or

 

(b)                                             VEL directs the Licensee to stop
using or materially modify the use of the Marks in relation to a material part
of the Licensed Activities under clause 6.8 and such direction has significant
impact on the Licensee’s business or part thereof or if the Licensee is
otherwise prevented by law or by order of a court of competent jurisdiction from
exercising a material part of the rights granted to it under this Deed for the
remainder of the Term; or

 

(c)                                              VEL commits a persistent and
material or flagrant and material breach of any term or condition of this Deed,

 

then:

 

(i)                                                                         the
Licensee shall serve written notice in accordance with clause 12.1 specifying
the same and the parties shall call a meeting of their senior representatives to
discuss the issues raised;

 

(ii)                                                                      the
parties shall agree a plan to resolve the issues raised during a period of sixty
(60) days (“VEL Resolution Plan”) following the written notice referred to in
clause 9.8(c)(i) above;

 

(iii)                                                                   if the
parties fail to agree such a VEL Resolution Plan, then each party’s chief
executive officer, chief operating officer or equivalent officer shall meet in a
good faith effort to resolve the outstanding issues and agree a VEL Resolution
Plan within the original sixty (60) day period.  In the event of any failure to
resolve such issues and/or agree a VEL Resolution Plan within the original sixty
(60) day period such issues shall be referred to the dispute resolution
procedure in clause 14.6;

 

(iv)                                                                  if the VEL
Resolution Plan is agreed under clause 9.8(c)(ii) or

 

37

--------------------------------------------------------------------------------


 

9.8(c)(iii), thereafter each party shall implement any duties, actions or
responsibilities allocated to it in such VEL Resolution Plan in order to resolve
the dispute in good faith, such VEL Resolution Plan to be implemented within a
further period of one hundred and twenty (120) days from agreement of the VEL
Resolution Plan or such other period as may be agreed in the Resolution Plan;

 

(v)                                                                     if VEL
complies with its obligations under the VEL Resolution Plan, then no further
action will be taken by the Licensee, in the event that the VEL Resolution Plan
substantially fails to remedy the issue then the procedure in this clause 9.8
shall be repeated; and

 

(vi)                                                                  if VEL
fails to comply with its obligations under the VEL Resolution Plan within the
agreed timetable (and provided that such failures are not attributable to any
act or omission of the Licensee), and the breach, or alleged breach, remains
unrectified in the reasonable view of Virgin Media Group, or the dispute
resolution process under clause 14.6 has been unsuccessful, then the Licensee
shall be entitled to terminate this Deed on one hundred and eighty (180) days
written notice. If VEL in good faith disputes the fairness or validity of such
notice, then this shall be referred to dispute resolution in clause 14.6 to the
extent that failure to agree a VEL Resolution Plan in respect of the same had
not already been referred to dispute resolution.

 

9.9                                 If this Deed is:

 

(a)                                              terminated by the Licensee
pursuant to clauses 9.5, 9.7(a) or 9.16; or

 

(b)                                             terminated by VEL pursuant to
clauses 9.5 or 9.16,

 

and any such termination takes effect at any time during the Minimum Term, the
Licensee shall pay VEL an amount calculated as follows:

 


B X { T=1∑T=A  [1  /  ( 1 + I ) T ] }


 


WHERE


 


A = THE NUMBER OF QUARTERS BETWEEN THE DATE OF TERMINATION OF THIS DEED AND THE
EXPIRY OF THE MINIMUM TERM ROUNDED TO THE NEAREST WHOLE NUMBER;


 


B = THE AVERAGE OF THE ROYALTY PAYMENTS MADE BY THE LICENSEE IN RESPECT OF THE
FOUR FULL QUARTERS WHICH IMMEDIATELY PRECEDED THE DATE OF TERMINATION;


 


I = QUARTERLY EFFECTIVE INTEREST RATE CALCULATED AS FOLLOWS:


 


I = { [ [ (R – G) / (1 + G) ] +1 ] ^ 0.25 } -1;


 


G = 2%;


 


38

--------------------------------------------------------------------------------



 


R = THE WEIGHTED AVERAGE COST OF CAPITAL (“WACC”) FOR THE VIRGIN MEDIA GROUP TO
BE AGREED AT THE RELEVANT TIME OF CHANGE OF CONTROL AND, IN THE ABSENCE OF
AGREEMENT BETWEEN THE PARTIES, TO BE DETERMINED BY A JOINTLY APPOINTED
INDEPENDENT INVESTMENT BANK OF INTERNATIONAL REPUTE.


 


A WORKED EXAMPLE OF THIS FORMULA IS SET OUT, FOR ILLUSTRATIVE PURPOSES ONLY, IN
THE VIRGIN MEDIA CONSUMER LICENCE.


 

9.10                           Subject to clause 9.11, upon expiration of the
Term or earlier termination of this Deed for any reason, the Licensee, and any
relevant party or parties, shall have a period of no more than one hundred and
eighty (180) days thereafter; to:

 

(a)                                              cease all use of the Marks
provided that the Licensee, and any relevant party or parties, shall immediately
cease to use the Marks to acquire any new customers other than as part of an
orderly winding down of the use of the Marks in accordance with this clause
9.10;

 

(b)                                             remove from any establishment or
place (including the internet and any websites) all representations of the Marks
including all signs or display material bearing the Marks where it is reasonably
practicable or financially proportionate to remove such representations;

 

(c)                                              deliver (at its expense) to VEL
(or to any person, firm or company nominated by VEL) such products and other
materials in its possession or under its control which reproduce or display the
Marks or, at the election of VEL, destroy such products and other materials and
provide VEL with satisfactory evidence of their destruction, provided that the
Licensee shall be entitled to sell and/or distribute to existing Business
Customers only any existing products and/or materials produced in relation to
the Licensed Activities during the one hundred and eighty (180) period following
termination or expiry; notwithstanding the foregoing, the Licensee shall have
the absolute right to re-brand or otherwise remove, delete or cover up the Marks
on any products or materials and to sell, distribute and market such products or
materials so long as the Marks are not displayed on such products or materials
and it is obvious that the Marks were previously displayed on such products or
materials; and

 

(d)                                             change its name to a name that
does not incorporate the Marks or any part thereof or anything colourably
similar thereto or starting with “V” (including a name consisting of “V” by
itself) and cease to use the name “Virgin” as a business or trading name or part
thereof,

 

provided that in relation to any early termination under clauses 9.2(f) or
9.3(f), any damaging use of the Marks or any material breach of this Deed giving
rise to such termination shall cease immediately upon termination.

 

9.11                           If this Deed is:

 

(a)                                              terminated by the Licensee
pursuant to clauses 9.5, 9.7(a) or 9.16; or

 

(b)                                             terminated by VEL pursuant to
clauses 9.5 or 9.16,

 

the rights granted in clause 9.10 shall be subject to the continued payment of
royalties

 

39

--------------------------------------------------------------------------------

 

by the Licensee in accordance with clause 4 for as long as any such rights are
used.  In all other circumstances, the rights granted in clause 9.10 shall be
royalty free.

 

9.12         Upon a member of the Virgin Media Group ceasing to be a member of
the Virgin Media Group in circumstances where this Deed otherwise continues, the
departed member shall have a period of ninety (90) days thereafter (on a royalty
free basis) to:

 

(a)                                              cease all use of the Marks
provided that the departed member shall immediately cease to use the Marks to
acquire any new customers other than as part of an orderly winding down of the
use of the Marks in accordance with this clause 9.12;

 

(b)                                             remove from any establishment or
place (including the internet and any websites) owned by such departed member
all representations of the Marks including all signs or display material bearing
the Marks where it is reasonably practicable or financially proportionate to
remove such representations;

 

(c)                                              deliver (at such departed
member’s expense) to VEL (or to any person, firm or company nominated by VEL)
such products and other materials in such departing member’s possession or under
its control which reproduce or display the Marks or, at the election of VEL,
destroy such products and other materials and provide VEL with satisfactory
evidence of their destruction, provided that the departed member shall be
entitled to sell and/or distribute to existing Business Customers only any
existing products and/or materials produced in relation to the Licensed
Activities during the ninety (90) day period following departure from the Virgin
Media Group; notwithstanding the foregoing, the departed member shall have the
absolute right to re-brand or otherwise remove, delete or cover up the Marks on
any products or materials and to sell, distribute and market such products or
materials so long as the Marks are not displayed on such products or materials
and it is obvious that the Marks were previously displayed on such products or
materials;

 

(d)                                             change its name to a name that
does not incorporate the Marks or any part thereof or anything colourably
similar thereto or starting with “V” (including a name consisting of “V” by
itself) and cease to use the name “Virgin” as a business or trading name or part
thereof.

 

9.13         For the avoidance of doubt, notwithstanding the time limits set out
in clauses 9.2, 9.3 and 9.8, the parties shall be under an obligation to remedy
any breach as soon as reasonably practicable.

 

9.14         Termination of this Deed for any reason shall otherwise be without
prejudice to the rights of either party which may have accrued up to the date of
such termination or during the phase out period under clauses 9.10 and 9.11.  In
addition, in relation to a termination pursuant to clause 9.7(b), the Licensee
shall have the option to take an assignment of the Names, such assignment to be
subject to: (a) the rights of any existing licensees of such Names; and
(b) payment by the Licensee of a sum representing the Fair Market Value of the
Names.  Termination or expiry of this Deed does not affect the survival of
Clauses 1 (Definitions), 3.11 and 3.12 (No Grant to Third Parties), 8
(Indemnity, Warranties and Limitations of Liability), 9.9 to 9.12 (Termination
and Effects of Termination), 9.14 (Termination and Effects of

 

40

--------------------------------------------------------------------------------


 

Termination), 9.15 (Termination and Effects of Termination), 11
(Confidentiality), 12 (Notices), 14 (General) and any other provision of this
Deed which is expressly or by implication intended to continue to have effect
after this Deed has come to an end.

 

9.15         For the purposes of giving effect to the assignment in accordance
with clause 9.14, VEL shall promptly execute an assignment of the Names in
favour of the Licensee in a form reasonably satisfactory to the Licensee and VEL
irrevocably and severally appoints the Licensee and any person nominated for the
purpose by the Licensee (in writing and signed by an officer of the Licensee) as
its attorney (with full power of substitution and delegation) in its name and on
its behalf and as its act and deed to execute such assignment and any other
deed, assurance, agreement, instrument, act or thing which may be required to
give effect to the assignment of the Names in favour of the Licensee, and VEL
covenants with the Licensee to ratify and confirm all such acts or things made,
done or executed by that attorney.

 

9.16         For as long as the parties to the Virgin Media Consumer Licence are
the same as the parties to this Deed (or, in the case of the Licensee, they are
a member of the Virgin Media Group), at any time after the service of written
notice by either party to the Virgin Media Consumer Licence validly terminating
the Virgin Media Consumer Licence for any reason (but prior to the date of
expiry of such notice validly terminating the Virgin Media Consumer Licence),
either party to this Deed shall have the right to terminate this Deed on written
notice to the other, such termination taking effect from when the Virgin Media
Consumer Licence terminates.  Prior to either party exercising this right,
however, the parties shall discuss (each acting reasonably and in good faith)
whether or not this Deed can or should continue after the Virgin Media Consumer
Licence has terminated.

 

9.17         Except as otherwise provided herein, neither party may terminate
this Deed without the written consent of the other.

 


10.          INFRINGEMENTS


 

10.1         Each party shall promptly notify the other of any unauthorised use
or infringement or suspected or threatened infringement of the Marks or of any
passing off or of any other act or thing which might materially vitiate or
prejudice the rights of VEL or the members of the Virgin Media Group in and to
or under the Marks respectively that comes to its notice at any time giving
reasonable particulars thereof.

 

10.2         Subject only to clause 10.5 below, VEL shall have the exclusive
right in its absolute discretion and at its expense to take whatever action it
believes necessary and proper in connection with any unauthorised use,
infringement, suspected or threatened infringement, passing off, or other
unlawful interference with the rights of VEL in the Marks save that in taking
such action it shall also act in the interests of the Licensee and other members
of the Virgin Media Group to the extent that to do so does not significantly
prejudice VEL and/or VEL’s rights in the Marks.

 

10.3         The Licensee agrees to provide to VEL all reasonable assistance
which VEL may require in connection with any action it may decide to take in
relation to any unauthorised use, infringement, suspected or threatened
infringement, passing off or other unlawful interference with the rights of VEL
(including, without limitation, bringing or joining in proceedings or lending
its name to any proceedings brought by VEL and providing VEL with details of
sales figures, Business Customer numbers,

 

41

--------------------------------------------------------------------------------


 

marketing spend, launch dates and dates of first use of the Marks by members of
the Virgin Media Group). The Licensee and any other member of the Virgin Media
Group shall be fully indemnified by VEL in respect of all costs and expenses
incurred by the Licensee or any other member of the Virgin Media Group in
providing such assistance save that VEL shall not be liable under such
indemnity:

 

(a)                                              for costs or expenses which
would have been incurred during the ordinary course of business notwithstanding
such action; or

 

(b)                                             if the aggregate costs or
expenses which arise out of such action (or series of actions arising out of
similar facts or circumstances) does not exceed one thousand pounds (£1,000).

 

10.4         The provisions of Section 30(2) of the Trade Marks Act 1994 (as
amended, re-enacted or replaced from time to time) or similar or equivalent
legislation in any country of the world, if any, are expressly excluded by the
parties for the purposes of this Deed.

 

10.5         If, having been requested in writing by the Licensee to do so, VEL
fails to take action in respect of any event described in clause 10.2 for a
period exceeding twenty five (25) days, the Licensee shall be entitled to do so,
at its own expense, in its own name and, if appropriate, that of VEL and VEL
agrees to provide the Licensee all reasonable assistance which the Licensee may
require in connection with the action it takes provided always that:

 

(a)                                              the Licensee notifies VEL in
writing of its intention to do so;

 

(b)                                             the Licensee shall only be
permitted to take such action if failure to do so would have a material adverse
effect on the Licensed Activities carried out under the Marks;

 

(c)                                              the Licensee shall not be
permitted to take such action if it would have a material adverse effect on the
Marks or VEL. For the avoidance of doubt, nothing in this Deed shall other than
as set out in this clause 10 prevent or restrict the Licensee from enforcing any
right arising under this Deed, provided it does so in a manner consistent with
this clause 10, or any agreement it may have with any third party;

 

(d)                                             the Licensee will indemnify VEL
from and against all costs and expenses (including, without limit,
disbursements, reasonable legal costs, fees and expenses and value added tax),
actions, proceedings, claims, demands and damages arising directly from such
action; and

 

(e)                                              the Licensee keeps VEL
up-to-date with details of the status of such proceedings,

 

where such action is taken against another licensee of the Marks, VEL reserves
the right to intervene between the parties and require the dispute and any
proceedings to be suspended for a period of thirty (30) days whilst negotiations
to resolve the issues take place.  The Licensee agrees to act in good faith in
respect of any such negotiations.  In the event that any such resolution
requires amendments to be made to the respective Deeds of the Licensee and any
other licensee of the Marks, VEL will use its reasonable endeavours to effect
the necessary changes as soon as practicable.

 

10.6         The proportion of the costs and damages recovered in respect of any
action pursuant

 

42

--------------------------------------------------------------------------------


 

to clauses 10.2 or 10.5 shall first, reimburse the party who brought the action
in respect of all costs and expenses incurred as a result of bringing the action
and the remainder shall be divided between the parties in such proportions as is
fair and reasonable, reflecting the effect on their respective businesses and
the loss suffered.

 


11.          CONFIDENTIALITY


 

11.1         Each of the parties shall keep secret and confidential any
information which it may obtain relating to the business of the other. Such
information shall be treated as proprietary and confidential to the party
imparting the same. Each party hereby agrees that it shall use such information
received or procured by it from the other solely for the purposes of this Deed
and that it shall not at any time during or after completion, expiry or
termination of this Deed disclose the same whether directly or indirectly to any
third party except:

 

(a)                                              with the prior written consent
of the other party;

 

(b)                                             to the extent necessary to
comply with any law or the valid order of a court or tribunal of competent
jurisdiction or the rule, regulation or direction of any governmental or other
regulatory authority or agency ( including the rules of any listing authority or
exchange) in which event the relevant party shall so notify the other as
promptly as reasonably practicable (and if possible prior to making any
disclosure) and shall use its reasonable endeavours to seek confidential
treatment of such information;

 

(c)                                              to its auditors, legal advisers
and other professional advisers provided that it uses its reasonable endeavours
to procure that such persons maintain such confidentiality;

 

(d)                                             in order to enforce its rights
under this Deed; and

 

(e)                                              to any person with a bona fide
and legitimate interest in such information who enters into a confidentiality
agreement including a prospective purchaser of Virgin Media Inc. or any part of
its business and provided that such person agrees to use the information only
for the purpose of such bona fide and legitimate interest.

 

11.2         The provisions of clause 11.1 shall not apply to:

 

(a)                                              any information in the public
domain otherwise than by breach of this Deed;

 

(b)                                             information obtained from a
third party who is free to divulge the same;

 

(c)                                              information that was already
known to the receiving party prior to disclosure under this Deed and was not
previously acquired by the receiving party from the disclosing party under an
obligation of confidentiality or non-use towards the disclosing party; or

 

(d)                                             information that can be shown by
documentary evidence to have been created by one party to this Deed
independently from work under this Deed.

 

11.3         Neither party nor any representative thereof or spokesperson
therefor shall make any public statement, announcement or press release
regarding the other party without the other party’s prior written consent (not
to be unreasonably withheld, conditioned or

 

43

--------------------------------------------------------------------------------


 

delayed), nor make any negative or derogatory public comments or statements
(expressly or by implication) regarding the other party or any aspect of the
relationship between the parties.

 

11.4         VEL and the Licensee shall divulge information the subject of this
clause only to those employees who are directly involved in the performance of
this Deed and shall ensure that such employees are aware of and comply with
these obligations as to confidentiality.

 

11.5         Each party acknowledges and agrees that damages would not be an
adequate remedy for any breach of this clause and that either party shall be
entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of this clause.

 

11.6         The obligations contained in this clause shall survive the
termination or expiration of this Deed.

 


12.          NOTICES


 

12.1         Any notice or other communication required or authorised to be
given under this Deed shall be in writing and either be delivered by hand or
sent by first class post or facsimile transmission (provided that in the case of
facsimile transmission, the notice is confirmed by being delivered by hand or
sent by first class post within forty eight hours of transmission) as follows:

 

Address for notices to VEL:

Virgin Enterprises Limited

The School House

50 Brook Green

London W6 7RR

 

Attention:

Intellectual Property Department

Fax: 020 3126 3610

 

Address for notice to the Licensee:

Virgin Media Limited

Virgin Media House

Bartley Wood Business Park

Hook

Hampshire

RG27 9UP

 

Attention:

Virgin Media Legal Department

Fax: 01256 752170

 

12.2         The parties may change the address, facsimile number or the name of
the person for whose attention notices are to be addressed by serving a notice
on the other party in accordance with the provisions of this clause.

 

12.3         All notices given in accordance with clause 12.1 above shall be
deemed to have been served as follows:

 

44

--------------------------------------------------------------------------------


 

(a)                                              if delivered by hand, at the
time of delivery;

 

(b)                                             if posted, at the expiration of
3 Business Days after the envelope containing the same was delivered into the
custody of the postal authorities; or

 

(c)                                              if communicated by facsimile,
at the time of transmission,

 

provided that where, in the case of delivery by hand or transmission by
facsimile, such delivery or transmission occurs after 6 p.m. on a Business Day
or on a day which is not a Business Day, service shall be deemed to occur at
9 a.m. on the next following Business Day. References to time in this clause are
to local time in the country of the addressee.

 

12.4         In proving such service it shall be sufficient to prove that the
envelope containing such notice was properly addressed and delivered either to
the address shown or into the custody of the postal authorities as a pre-paid
first class letter, or that the facsimile transmission was made after obtaining
in person or by telephone appropriate evidence of the capacity of the addressee
to receive the same, as the case may be.

 


13.          FORCE MAJEURE


 

13.1         No party shall be deemed in breach or default of this Deed or
otherwise liable to the other party for any failure or delay in performing any
of its obligations under this Deed where and to the extent that the delay or
non-performance is due to a Force Majeure Event, provided that:

 

(a)                                              if a party is prevented or
delayed in the performance of any of its obligations under this Deed by Force
Majeure Event that party shall, immediately upon becoming aware of that fact,
give written notice to the other party of the nature, extent and expected
duration of the circumstances giving rise to the Force Majeure Event;

 

(b)                                             the party claiming to be
prevented or delayed in the performance of any obligations under this Deed by
reason of the Force Majeure Event shall take all steps as are reasonably
practicable to bring the Force Majeure Event to a close or to find a solution by
which this Deed may be performed despite the continuance of the Force Majeure
Event and shall keep the other party regularly informed of the status and
progress of its efforts to bring the Force Majeure Event to a close or to find
an alternative solution by which its obligations under this Deed may be
performed;

 

(c)                                              immediately after the end of
the Force Majeure Event the affected party shall give written notice to the
other that the Force Majeure Event has ended and shall resume performance of its
obligations under this Deed; and

 

(d)                                             if the Force Majeure Event
continues for a period of more than six (6) months the party not subject to the
Force Majeure Event may terminate this Deed by giving not less than ninety (90)
days written notice of such termination to the other party. No party shall have
any liability to the other in respect of the termination of this Deed due to the
Force Majeure Event, but any rights or liabilities, which accrued prior to
termination, shall subsist.

 

45

--------------------------------------------------------------------------------


 


14.          GENERAL


 

No Breach and Waiver

 

14.1         No delay, failure or indulgence by either party to perform any
provision of this Deed shall operate or be construed as a waiver of that party’s
powers or rights under this Deed or prejudice that party’s rights to subsequent
action. Any waiver by either party of its rights under this Deed shall not
operate as a waiver in respect of any subsequent breach. No single or partial
exercise of any power or right by either party shall preclude any other or
further exercise thereof or the exercise of any such other power or right under
this Deed.

 

Modifications

 

14.2         Except for any amendments or modifications to this Deed made by the
Licensee in accordance with clause 3.17 (which shall be effective and binding
immediately upon written notice to VEL), no amendment or modification to this
Deed will be effective or binding unless it is in writing, signed by all the
parties and specifically states that it is an amendment to this Deed.

 

Invalidity

 

14.3         If at any time any one or more of the provisions (or part of one or
more of the provisions) of this Deed becomes invalid, illegal or unenforceable
in any respect, under any law, the validity, legality and enforceability of the
remaining provisions (or part or parts) shall not in any way be affected or
impaired.

 

Entire Agreement

 

14.4                           Except for the Virgin Media Consumer Licence,
this Deed sets out the entire agreement and understanding between VEL and the
Licensee and relevant members of the Virgin Media Group in respect of the use of
the Marks by the Licensee and relevant members of the Virgin Media Group in
respect of the Licensed Activities and supersedes all previous representations,
understandings, licences or agreements, whether oral or written, in relation to
such use. It is agreed that:

 

(a)                                              no party has entered into this
Deed in reliance upon any representation, warranty or undertaking of any other
party which is not expressly set out or referred to in this Deed;

 

(b)                                             subject only to clause
14.4(c) below, no party shall have a claim or remedy in respect of
misrepresentation (whether negligent or otherwise) or untrue statement made by
any other party; and

 

(c)                                              this clause shall not exclude
any liability for fraudulent misrepresentation.

 

Independent Contractors

 

14.5         Nothing in this Deed shall create, or be deemed to create, a
partnership, a joint venture, an agency, a fiduciary duty or employment between
the parties. The only relationship created by this Deed is that of independent
contractors, and, except as expressly provided herein, neither party by virtue
of this Deed has authority to transact any business in the name of the other
party or on its behalf or incur any liability for or on behalf of the other
party.

 

46

--------------------------------------------------------------------------------


 

Disputes

 

14.6         In the event of any dispute or difference which may arise between
the parties in connection with or arising out of this Deed, directors or other
senior representatives of the parties with authority to settle the dispute will,
within ten (10) Business Days of a written notice from one party to the other,
meet in a good faith effort to resolve the dispute.  If the dispute is not
resolved at that meeting, the parties will attempt to settle it by mediation in
accordance with the CEDR Model Mediation Procedure.  For the avoidance of doubt,
in the case of any dispute arising under clauses 9.2, 9.3 or 9.8 the escalation
process under those clauses shall apply before referring the matter to a
mediation under the CEDR Rules.   Unless otherwise agreed by the parties the
mediator will be nominated by CEDR.  To initiate the mediation a party must give
notice in writing to the other parties to the dispute requesting mediation.  The
mediation will begin within thirty (30) days following receipt of such notice
and shall last no more than one (1) day unless otherwise determined by the
mediator. No party may commence any Court proceedings in respect of any dispute
arising out of this Deed until it has attempted to settle the dispute by
mediation and either the mediation has terminated or the other party has failed
to participate in the mediation, provided that the right to issue proceedings is
not prejudiced by delay.  Neither party may initiate legal action until the
above process has been completed provided that nothing in this clause shall be
construed as prohibiting a party from applying to a court for interim injunctive
relief at any time where either party has reasonable cause to do so to avoid
damage to its business or to preserve any right of action it may have.

 

Governing Law and Jurisdiction

 

14.7         This Deed and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with English law. 
Subject to clause 14.6, the parties irrevocably agree that the courts of England
and Wales shall have exclusive jurisdiction to settle any dispute or claim that
arises out of or in connection with this Deed or its subject matter or formation
(including non-contractual disputes or claims).

 

Counterparts

 

14.8         This Deed may be executed in counterparts, each of which shall be
considered an original, with the same effect as if the parties or their
representatives signed the same instrument.

 

Further Assurances

 

14.9         VEL and the Licensee shall, at their own expense, execute and
deliver all such documents and take or procure the execution of all such
documents (in a form reasonably satisfactory to both parties) as may from time
to time be required to give full effect to this Deed.

 

Third Party Rights

 

14.10       Other than members of the Virgin Media Group (or departed members of
the Virgin Media Group), a person who is not party to this Deed shall have no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Deed. This clause does not affect any right or remedy of any person
which exists or is available

 

47

--------------------------------------------------------------------------------


 

otherwise than pursuant to that Act.

 

Costs

 

14.11       Each party shall bear its own costs in connection with the
negotiation, preparation and implementation of this Deed.

 

Successors

 

14.12       The provisions of this Deed shall be binding upon and shall inure
for the benefit of VEL, the Licensee, members of the Virgin Media Group and
their respective successors in title and assignees permitted in accordance with
the terms of this Deed.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS of which this Deed has been executed as a Deed and has been delivered
on the date stated at the beginning of this Deed.

 

EXECUTED as a deed by

VIRGIN ENTERPRISES

LIMITED

acting by J. Bayliss, in the

)

)

)

)

 

/s/ Josh Bayliss

presence of:

 

 

Director

 

 

Signature of witness:

/s/ Mark James

Name of witness:

Mark James

Witness’ occupation:

LP Manager

Witness’ address:

[Intentionally Omitted]

 

 

EXECUTED as a deed by

VIRGIN MEDIA LIMITED

acting by R. Mackenzie, in the

presence of:

)

)

)

)

 

/s/ Robert MacKenzie

 

 

 

Director

 

 

Signature of witness:

/s/ Lucy Merritt

Name of witness:

Lucy Merritt

Witness’ occupation:

Personal Assistant

Witness’ address:

Virgin Media, Bartley Wood Bus PK, Hook, RG27 9UP

 

49

--------------------------------------------------------------------------------


 


SCHEDULE 1


 


PART A - VIRGIN MARKS

 

Trade Mark

 

Application/ Registration
Number

 

Country

 

Class

 

Status

 

 

 

 

 

 

 

 

 

VIRGIN

 

1371870

 

UK

 

38

 

Registered

Virgin Signature

 

1371869

 

UK

 

38

 

Registered

VIRGIN

 

1369779

 

UK

 

9

 

Registered

Virgin Signature

 

1369812

 

UK

 

9

 

Registered

VIRGIN

 

1559467

 

UK

 

9

 

Registered

Virgin Signature

 

1559468

 

UK

 

9

 

Registered

VIRGIN

 

1120875

 

UK

 

9

 

Registered

Virgin Signature

 

1120874

 

UK

 

9

 

Registered

VIRGIN

 

1120876

 

UK

 

16

 

Registered

VIRGIN

 

1230088

 

UK

 

16

 

Registered

Virgin Signature

 

1259731

 

UK

 

16

 

Registered

Virgin Signature

 

229679

 

Ireland

 

9,38

 

Registered

VIRGIN

 

229682

 

Ireland

 

9,38

 

Registered

VIRGIN

 

611459

 

European Community

 

38

 

Registered

Virgin Signature

 

611467

 

European Community

 

38

 

Registered

VIRGIN

 

217182

 

European Community

 

9

 

Registered

V

 

2140053

 

UK

 

3,5,9,12,14, 16, 18, 25, 28, 32, 33, 35, 36, 38, 39, 41, 42

 

Registered

VIRGIN MEDIA

 

2429892

 

UK

 

9, 35, 38, 41

 

Registered

Virgin Media Logo

 

2439120

 

UK

 

9, 35, 38, 41, 42

 

Registered

 

50

--------------------------------------------------------------------------------



 


PART B - VIRGIN SIGNATURE


 

[g44343mc11i001.jpg]

 

51

--------------------------------------------------------------------------------



 


SCHEDULE 2


 


PART A — DOMAIN NAMES


 

The .co.uk, .com, .net and .biz variants of the following domain names:

 

www.virginmediabusiness

www.virginmediabusinesscommunications

www.virginmediabusinesstelecoms

www.virginmediatelecoms

www.virginmediacommunications

www.virginmediawholesale

www.virginmedianetworkservices

 


PART B - NAMES


 

Virgin Media Business

Virgin Media Business Communications

Virgin Media Business Telecoms

Virgin Media Telecoms

Virgin Media Communications

Virgin Media Wholesale

Virgin Media Network Services

 

52

--------------------------------------------------------------------------------


 


SCHEDULE 3 - SERVICE LEVELS


 

For the purposes of this Schedule 3:

 

“Category A Business Customers” means Emergency Services Customers or Business
Customers who spend more than £400,000 per year (or such other figure as the
Licensee shall determine from time to time) on Business Communications Services
with the Licensee or members of the Virgin Media Group;

 

“Closed” means, in respect of any complaint received, remedial action(s) and a
specific timeline for completion are set and agreed with the relevant Business
Customer;

 

“Development Customers” means those Business Customers with 100 or more
employees who spend less than £35,000 (or in the case of Business Customers in
London less than £25,000) per year (or such other figure as the Licensee shall
determine from time to time) on Business Communications Services with the
Licensee or members of the Virgin Media Group;

 

“Emergency Services Customers” means those Business Customers who are a police
force, fire brigade service, emergency ambulance service or a hospital;

 

“Major Service Outages” means faults affecting one or more Category A Business
Customer including, for example: (a) faults causing a significant loss of or
severe degradation to customer service where there is no immediate workaround,
redundancy or fallback system; (b) faults causing a significant loss of or
severe degradation to service affecting one or more Category A Business
Customers’ major bespoke networks or more than two customer sites belonging to
Category A Business Customers; (c) a power alarm at any critical or high
category site (as per the site listing maintained by the Virgin Media Group from
time to time) even if not yet service affecting; (d) any fault that has an
immediate major financial impact of more than £50,000; (e) any fault that has a
major impact on business due to customer satisfaction, reputation, revenue and /
or health & safety being at risk, which might result in legal action being
commenced against the Licensee or any member of the Virgin Media Group; or
(f) any fault requiring additional incident management and supporting resource
to complement the business as usual resource;

 

“Service Desk” means the customer management centre which deals with those
Business Customers who spend £35,000 (or in the case of Business Customers in
London £25,000) per year (or such other figure as the Licensee shall determine
from time to time) or more on Business Communications Services with the Licensee
or members of the Virgin Media Group; and

 

“SMB” means those Business Customers who spend less than £35,000 (or in the case
of Business Customers in London less than £25,000) per year (or such other
figure as the Licensee shall determine from time to time) on Business
Communications Services with the Licensee or members of the Virgin Media Group.

 

53

--------------------------------------------------------------------------------


 

1.                                     BASE SERVICE LEVELS

 

1.1.                             Subject to section 5 below, with regard to
services and/or products provided under the Marks, the Licensee agrees, and
shall procure that relevant members of the Virgin Media Group agree, to use all
reasonable endeavours to comply with the following:

 

Service

 

Target

 

Stretch Target

 

Complaints from SMB Closed within 1 day

 

≥ 75.0

%

N/A

 

Acknowledging all complaints from Business Customers within 2 days

 

= 100.0

 

N/A

 

Complaints from SMB Closed within 21 days

 

≥ 95.0

%

≥ 98.0

%

Complaints to the Service Desk Closed within 21 days

 

≥ 95.0

%

≥ 98.0

%

 

1.2.                             With regard to services and/or products
provided under the Marks, the Licensee agrees, and shall procure that relevant
members of the Virgin Media Group agree, to use all reasonable endeavours to
have:

 

1.2.1.                    ≥ 75% of all calls to the SMB customer management
centre answered within 20 seconds (PCA20), assessed quarterly;

 

1.2.2.                    no more than 10% of calls to the SMB customer
management centre abandoned (PCA), assessed quarterly;

 

1.2.3.                    ≥ 90% of all calls to the Service Desk answered within
20 seconds (PCA20), assessed quarterly; and

 

1.2.4.                    no more than 5% of calls to the Service Desk abandoned
(PCA), assessed quarterly.

 

1.3.                             With regard to services and/or products
provided under the Marks, the Licensee agrees and shall procure that relevant
members of the Virgin Media Group agree, to use all reasonable endeavours to
follow the TM Guidelines and to uphold the Virgin brand values of:

 

1.3.1.       value for money;

 

1.3.2.       good quality;

 

1.3.3.       brilliant customer service;

 

1.3.4.       innovation;

 

1.3.5.       competitive challenge; and

 

1.3.6.       fun.

 

54

--------------------------------------------------------------------------------


 

2.                                     TECHNICAL SERVICE LEVELS:

 

2.1.                             With regard to a particular service or product
and with effect from the date on which the Business Communications Services are
provided by the Virgin Media Group under the Marks, the Licensee agrees, and
shall procure that relevant members of the Virgin Media Group agree, to use
reasonable endeavours to comply with the following:

 

Broadband

 

2.1.1.                     broadband service availability target of ≥ 99%
(uptime) — defined as availability of IP core network from regional headends
(UBR’s), through national IP network and delivered to www interconnect;

 

Fixed line telephone

 

2.1.2.                     fixed line dial tone availability of ≥ 99% - defined
as availability of dial tone measured from the street cabinet as it is
distributed to the customer’s premises;

 

2.1.3.                     fixed line telephony ‘lost calls’ of ≤ 0.5% (as
published by Ofcom) — defined as calls lost after being set-up through failure
of telephony switch hardware or software (note: the metric is reported as the
inverse and the Ofcom target is ≥ 99.5%);

 

Faults fixed within SLAs

 

2.1.4.                     faults fixed within SLAs of ≥ 90.0% - defined as
service being restored to Business Customers following a fault within any target
service restoration time set out in the relevant service level agreements as
measured in accordance with the terms of such service level agreements,
excluding indirect access voice services and business CATV services;

 

Major Service Outages

 

2.1.5.                    average Major Service Outage rate for the previous 12
months of ≤ 2.5% - defined as the ratio of Major Service Outages to Business
Customers (excluding SMB) in each of the previous 12 months and taking the
average result over that period.

 

3.                                     CUSTOMER LOYALTY SERVICE LEVELS

 

3.1.                             Subject to section 5 below, with regard to
services and/or products provided under the Marks, the Licensee agrees, and
shall procure that relevant members of the Virgin Media Group agree, to use
reasonable endeavours to comply with the following:

 

Service

 

Target

 

Stretch Target

 

A customer satisfaction level of “satisfied” (i.e. score 5-10/10)*

 

≥ 50

%

≥ 80

%

A customer satisfaction level of “delighted” (i.e. score 9-10/10)*

 

≥ 10

%

≥ 20

%

Percentage of people who “do recommend” to their peers and are “likely to
recommend” to their peers (i.e. score 7-10/10)**

 

≥ 50

%

≥ 60

%

Percentage of people who “do recommend” to their peers and would “definitely
recommend” to their peers (i.e. score 9-10/10)**

 

≥ 10

%

≥ 25

%

 

55

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*assessed quarterly by polling a combination of at least 1,000 Business
Customers (excluding SMB (save for Development Customers)) “Overall, how
satisfied are you with the performance of Virgin Media?”

 

**assessed quarterly by polling a combination of at least 1,000 Business
Customers (excluding SMB (save for Development Customers)) “If you were advising
a colleague or business contact, how likely would you be to recommend Virgin
Media to others?”

 

4.                                     MEASUREMENT AND REPORTING

 

4.1.                             The Licensee agrees to report the following in
connection with the Service Levels described above and provide VEL with a copy
of such report within 10 Business Days of the end of each measurement period:

 

4.1.1.                     produce a satisfaction report on at least a quarterly
basis (to include total number of customers polled);

 

4.1.2.                     produce a complaints report on at least a quarterly
basis for the purposes of the measurement in section 1.1 above;

 

4.1.3.                     produce a report setting out performance against the
percentage of calls answered and abandoned targets on a quarterly basis;

 

4.1.4.                     produce a report setting out performance against
Technical Service Levels on a quarterly basis additionally including the
approximate length of any periods of downtime affecting sections 2.1.1 and 2.1.2
above;

 

4.1.5.                     produce a report setting out performance against
faults fixed within SLAs target as set out in section 2.1.4 above; and

 

4.1.6.                     produce a report setting out performance against
Major Service Outage target as set out in section 2.1.5 above.

 

5.                                     TARGETS AND STRETCH TARGETS

 

5.1.                             The table set out in sections 1.1 and 3.1 above
contain “Targets” and “Stretch Targets” for certain Service Levels.  Subject to
section 5.2 below, where both a Target and Stretch Target are specified, the
Target is the Service Level for the first 24 months after the Commencement
Date.  However, from the start of the 25th month after the Commencement Date,
the Target shall be automatically replaced with the Stretch Target for the
remainder of the Term.  For example, from the start of the 25th month

 

56

--------------------------------------------------------------------------------


 

after the Commencement Date, the target Service Level for obtaining a customer
satisfaction level of “delighted” (i.e. score 9-10/10) shall automatically
increase from ≥ 10% to ≥ 20% (i.e. from the Target to the Stretch Target).

 

5.2.                             Within 30 days after the end of the first 12
months after the Commencement Date, representatives of the parties shall jointly
review the Stretch Targets and, where both parties agree in writing, amend any
or all of them.  Where the parties do not agree to amend a particular Stretch
Target within 60 days after the start of the joint review process, the Stretch
Target shall remain unchanged.

 

6.                                     FAILURE TO MEET SERVICE LEVELS

 

6.1.                             The parties acknowledge that the Service Levels
are guidelines only and failure to achieve such Service Levels shall not
constitute a breach of this Deed or otherwise give rise to a right to
terminate.  However, the parties acknowledge that where the actual service
levels are persistently and significantly lower than the Service Levels, VEL may
take into account the Licensee’s performance in respect of the Service Levels as
compared with good industry practice and standards (where reliable and quality
data relating to such good industry practice and standards is available to the
parties) together with other evidence of material breach of this Deed and/or
material damage to the Marks or VEL, in determining whether to exercise its
rights pursuant to clauses 9.2 and 9.3.

 

6.2.                             Where the actual service levels are
persistently and significantly lower than the Service Levels, the Licensee shall
immediately put in place a remedial action plan to the reasonable satisfaction
of VEL.

 

6.3.                             The parties shall meet on a six monthly basis
to review performance against the Service Levels.

 

57

--------------------------------------------------------------------------------


 


SCHEDULE 4 - EXISTING RIGHTS OF LICENSEES


 

All rights are exclusive save as otherwise stated.

 

Virgin.com:

Main website for the Virgin Companies;

 

Virgin Books:

Publishing and distribution of books (branded) and online retailing of books
(branded and unbranded);

 

Virgin Active:

Operation of gyms and fitness centers;

 

Virgin Balloon Flights:

Operation of passenger balloon flights;

 

Virgin Experience Days:

Provider of experience gift vouchers and certificates;

 

Virgin Nigeria:

Nigerian airline;

 

Virgin Money:

Provider of banking, insurance and investment products and services;

 

Virgin Trains:

Train operator;

 

Virgin Unite:

The Virgin Group’s independent charitable arm;

 

Virgin Wines:

Online retailer of wine;

 

Virgin Life Care:

Incentivised wellness programmes;

 

Virgin Stem Cells / Health Bank:

Storage of cord blood;

 

Virgin Incentives/ The Virgin Voucher:

Voucher redeemable against Virgin and non-Virgin goods and services;

 

Virgin Atlantic:

International airline;

 

Virgin Atlantic Cargo:

Air cargo and freight services;

 

58

--------------------------------------------------------------------------------


 

Virgin Holidays and Virgin Vacations:

Holiday tour operators;

 

Virgin Galactic:

Sub orbital space flight experiences and space tourism;

 

Virgin Limited Edition / Virgin Hotels (non-exclusive):

Operation, management and marketing of hotels, clubs, restaurants, public houses
and cafes including premium properties such as Necker Island, Ulusaba, Kasbah
Tamadot and The Roof Gardens;

 

Virgin Games:

Online and remote gaming and gambling- games of chance, skill and chance and
skill combined;

 

Virgin Drinks:

Manufacture and distribution of soft drinks;

 

Virgin Limobike:

Passenger motorbike services;

 

V Festival:

Music festivals;

 

Virgin Records/Music:.

Record label and music publisher;

 

Virgin Green Fund:

Investment in renewable energy and resource efficiency services;

 

Virgin Earth Challenge:

Competition for commercially viable removal of greenhouse gasses from the
atmosphere;

 

Virgin Digital Help:

Digital support services for consumers;

 

Formula 1:

Sponsorship arrangements;

 

Virgin Flight Store:

Travel industry flight brokerage.

 

59

--------------------------------------------------------------------------------


 


SCHEDULE 5 - USE OF “VIRGIN” OR “V” BY THEMSELVES


 

The Licensee is permitted to use the word “Virgin” or the letter “V” from the
“Virgin” signature by itself on any of the following equipment, provided that in
the case of use of the letter “V” this shall be limited as applicable to use on
a specific button or key on any of the following:

 

Telephone handsets

 

Telephone displays/screens

 

Remote controls

 

SIM Cards

 

Keyboards

 

Data Cards

 

Head Sets

 

60

--------------------------------------------------------------------------------



 


SCHEDULE 6 - TM GUIDELINES


 

PART 1 - VIRGIN GROUP POLICY ON BUSINESS TO BUSINESS SELLING TECHNIQUES

 

PART 2 - OFFSHORE OUTSOURCING - OVERALL BRAND APPROACH

 

61

--------------------------------------------------------------------------------


 

PART 1

 

VIRGIN GROUP POLICY ON SELLING TECHNIQUES

 

BUSINESS-TO-BUSINESS DIRECT SELLING

 

Overall viewpoint:

 

Virgin’s policy is to help consumers to make a buying choice rather than to sell
in an unsolicited or aggressive manner.

 

In return, consumers can expect that Virgin will not interrupt them with an
unsolicited attempt to make a sale and that if engaged in a sales conversation
with Virgin that they will not be pressurised, forced or embarrassed into buying
something.

 

In the business-to-business environment, cold telemarketing is not a preferred
or common activity for a Virgin company.  However, speculative contact is part
of the business world and businesses are set up to deal with cold calling so it
is not as intrusive or disrespectful as it is when contacting consumers. 
However, there still remains the concern that Virgin is therefore seen to be
slightly desperate to get a sale and not displaying the kind of confidence that
people expect from the brand.  The policy would be:

 

·                  Only call to follow up a piece of direct mail or email which
has been sent to the business.

·                  Only call to follow up on a recommendation or to operate
within a relationship, which already exists.

·                  Pursue the sale if the customer is interested but respect the
“no” that a customer gives — especially an emphatic or repeated “no”.

·                  Describe the benefits of the product in a no-nonsense,
peer-to-peer friendly way and allow the customer to make up their own mind about
it.

·                  Get to the point quickly — don’t waste their time.

·                  Don’t be afraid to ask for the sale if you think they may
want to buy.

·                  Finish the call politely and graciously, ensuring that the
customer feels positive at the end of the experience.

·                  Don’t use other parts of the Virgin Group as a way in to the
conversation (e.g. name dropping other Virgin successes) without their prior
consent.

 

62

--------------------------------------------------------------------------------


 

PART 2

 

OFFSHORE OUTSOURCING - OVERALL BRAND APPROACH

 

·      Our ultimate goal is to save money and improve our businesses

·      We should save as much money as we possibly can, as long as the Virgin
brand reputation and customer service quality are not compromised

 

SUMMARY OF BRAND PREFERRED CHOICES ON OFFSHORE OUTSOURCING

 

·                  Putting seats offshore as a result of growth or attrition is
preferred to making any UK employees redundant.

 

·                  If higher cost issues in South Africa could be overcome then
SA would be less of a risk for front line customer service quality, and it also
makes sense to strengthen our ties with a territory we are already investing in.

 

·                  Tapping into current operations (e.g. Atlantic’s offices in
Johannesburg) would allow us to trial offshore outsourcing underneath the radar
of publicity.

 

·                  Creating our own function that we can control & manage would
allow us to stamp the Virgin culture on an operation, enjoy cost savings from
working together & not giving profit margins to an outsourcer.

 

·                  Outsourcing operations that support the business rather than
the customer service function would give us the chance to save money without it
affecting our customer service (e.g. accounts payable, IT, payroll).

 

·                  Finding one common function to outsource together onshore,
such as payroll, would give us the chance to trial group outsourcing for the
first time in a bite-sized way before taking a riskier step (more functions;
overseas).

 

63

--------------------------------------------------------------------------------


 

BRAND GUIDELINES FOR A BEST PRACTICE APPROACH TO OFFSHORE OUTSOURCING

 


1.                                       MANAGEMENT OF THE OPERATION


 

The overall approach is to put more effort into the offshore outsourced
operation than we would a UK one.  This is to ensure that we don’t lose customer
service quality and to protect the brand reputation.

 

·                  Put a minimum of one Virgin person on site to manage the
operation full time.

·                  Give all of the staff in the outsourced operation a full
induction into Virgin’s way of doing businesses — including brand, culture and
customer service.  This should include an initiation trip around current Virgin
businesses in the home territory for as many people as possible.

·                  Work with the local community and government to make sure
that the benefit to the economy is not just ring-fenced but truly adding value
to the local community and economy.

 


2.                                       TRAINING AND TREATMENT OF LOCAL STAFF


 

The overall approach is to respect the staff in the same way as we would UK
staff.  This may require some investment that the local outsourcer may think is
unnecessary but this protects the brand reputation and will also decrease
attrition.

 

·                  Develop a training programme that is more extensive than
anything currently in use in the UK.  Initial and on-going training should
include:-

·                  Skills & software training

·                  Full immersion into Virgin — brand, personality, customer
expectations etc.

·                  Customer familiarisation — their lifestyle, needs and
attitudes, why they buy this product, how they buy it, how they use it etc.

·                  Conversational tips & phrases, and teach a level of
informality that the local staff will probably find a bit strange.

·                  Language training….

·                  Positive language training is critical, but the key is to be
respectful to the staff and their identities and to be transparent about where
we are servicing our customers from:

·                  Difficult names can be shortened or real nick-names used, but
fake British names should not be used.

·                  Watching British TV can be part of the language training but
agents should not pretend to be in the UK watching e.g. Eastenders, Coronation
Street.

·                  Agents should not pretend to be in the UK by quoting the
weather.

·                  Work with local trade & labour experts to develop a pay and
benefits package that is fair and respectful.  Not necessarily more than the
going rate, but well thought out, based on the needs and attitudes of the local
staff, and winning their loyalty just as we would UK employee’s.

·                  Put career paths in place so staff know they can progress
with the company.

·                  Treat staff like our own employees — access to Virgin
extranet, Tribe, secondments around the group, etc.

·                  Organise job swaps between offshore operation and home
country.

 

64

--------------------------------------------------------------------------------


 

·                  Listen to, and act upon what staff say in employee forums and
focus groups.

·                  Involve their families

·                  Invest in the physical environment — the space per staff
member, the chairs they sit on, paint, posters, plants.  Invest in plenty of
chill-out areas:  relaxing rooms & cafes

·                  Invest in the safety and security of the staff — transport to
work, security guards etc. where necessary.

 


3.                                       TREATMENT OF UK REDUNDANCIES


 

·                  Totally transparent and fair treatment of the staff who are
made redundant.

·                  PR strategy to minimise risk…

 

Please refer to Angela Smith, Group HR Manager, for full strategy.

 


4.                                       PR STRATEGY TO MINIMISE RISK


 

The PR strategy will hinge upon the fair treatment of UK staff who are being
made redundant, how we are respecting & benefiting the local staff and what we
are doing to help the local community, as previously covered.

 


PLEASE REFER TO GROUP PR DEPARTMENT FOR FULL STRATEGY: DIRECTOR OF MEDIA
RELATIONS.


 

Please advise Group PR Department in advance of any known planned redundancies.

 

65

--------------------------------------------------------------------------------
